Exhibit 10.2

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

HD SUPPLY, INC.,

and the Subsidiary Guarantors,

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent and as Collateral Agent

Dated as of April 12, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1

  

DEFINED TERMS

     3   

1.1

  

Definitions.

     3   

1.2

  

Other Definitional Provisions.

     12   

SECTION 2

  

GUARANTEE

     13   

2.1

  

Guarantee.

     13   

2.2

  

Right of Contribution

     14   

2.3

  

No Subrogation

     14   

2.4

  

Amendments, etc. with Respect to the Obligations

     14   

2.5

  

Guarantee Absolute and Unconditional

     15   

2.6

  

Reinstatement

     16   

2.7

  

Payments

     16   

SECTION 3

  

GRANT OF SECURITY INTEREST

     16   

3.1

  

Grant

     16   

3.2

  

Pledged Collateral

     17   

3.3

  

Certain Exceptions

     18   

3.4

  

Intercreditor Relations

     19   

SECTION 4

  

REPRESENTATIONS AND WARRANTIES

     20   

4.1

  

Representations and Warranties of Each Guarantor

     20   

4.2

  

Representations and Warranties of Each Grantor

     20   

4.3

  

Representations and Warranties of Each Pledgor

     23   

SECTION 5

  

COVENANTS

     24   

5.1

  

Covenants of Each Guarantor

     24   

5.2

  

Covenants of Each Grantor

     25   

5.3

  

Covenants of Each Pledgor

     28   

SECTION 6

  

REMEDIAL PROVISIONS

     30   

6.1

  

Certain Matters Relating to Accounts.

     30   

6.2

  

Communications with Obligors; Granting Parties Remain Liable.

     31   

6.3

  

Pledged Stock.

     32   

6.4

  

Proceeds To Be Turned Over to the Collateral Agent

     33   

6.5

  

Application of Proceeds

     33   

6.6

  

Code and Other Remedies

     33   

6.7

  

Registration Rights.

     34   

6.8

  

Waiver; Deficiency

     35   

SECTION 7

  

THE COLLATERAL AGENT

     35   

7.1

  

Collateral Agent’s Appointment as Attorney-in-fact, etc.

     35   

7.2

  

Duty of Collateral Agent

     37   

7.3

  

Financing Statements

     37   

7.4

  

Authority of Collateral Agent

     37   

7.5

  

Right of Inspection

     38   

 

-i-



--------------------------------------------------------------------------------

          Page  

SECTION 8

  

NON-LENDER SECURED PARTIES

     38   

8.1

  

Rights to Collateral.

     38   

8.2

  

Appointment of Agent

     39   

8.3

  

Waiver of Claims

     39   

8.4

  

Designation of Non-Lender Secured Parties

     40   

SECTION 9

  

MISCELLANEOUS

     40   

9.1

  

Amendments in Writing

     40   

9.2

  

Notices

     40   

9.3

  

No Waiver by Course of Conduct; Cumulative Remedies

     40   

9.4

  

Enforcement Expenses; Indemnification.

     41   

9.5

  

Successors and Assigns

     41   

9.6

  

Set-off

     41   

9.7

  

Counterparts

     42   

9.8

  

Severability

     42   

9.9

  

Section Headings

     42   

9.10

  

Integration

     42   

9.11

  

GOVERNING LAW

     42   

9.12

  

Submission to Jurisdiction; Waivers

     42   

9.13

  

Acknowledgments

     43   

9.14

  

WAIVER OF JURY TRIAL

     43   

9.15

  

Additional Granting Parties

     43   

9.16

  

Releases.

     44   

9.17

  

Judgment.

     45   

9.18

  

Transfer Tax Acknowledgment

     45   

SCHEDULES

 

1    Notice Addresses of Guarantors 2    Pledged Securities 3    Perfection
Matters 4    Location of Jurisdiction of Organization 5    Intellectual Property
6    Contracts

ANNEXES

 

1    Acknowledgment and Consent of Issuers who are not Granting Parties 2   
Assumption Agreement 3    Supplemental Agreement







 

-ii-



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of April 12, 2012, made by HD
Supply, Inc., a Delaware corporation (the “Borrower”), and certain Subsidiaries
of the Borrower that are signatories hereto, in favor of BANK OF AMERICA, N.A.,
as collateral agent (in such capacity, the “Collateral Agent”) and
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (collectively, the “Lenders”;
individually, a “Lender”) from time to time parties to the Credit Agreement
described below.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or any successor agreements, the “Credit Agreement”), among the
Borrower, Bank of America, N.A., as Administrative Agent and Collateral Agent,
and the other parties party thereto, the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, pursuant to that certain ABL Credit Agreement, dated as of the date
hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, together with any agreement extending the maturity
of, or restructuring, refunding, refinancing or increasing the Indebtedness
under such agreement or any successor agreements, the “ABL Credit Agreement”),
among the Borrower, certain subsidiaries of the Borrower that are or may become
parties thereto (together with the Borrower, collectively, the “ABL Borrowers”),
the several banks and other financial institutions from time to time parties
thereto (as further defined in the ABL Credit Agreement, the “ABL Lenders”),
General Electric Capital Corporation, as administrative agent (in such capacity,
the “ABL Administrative Agent”) and collateral agent (in such capacity, the
“U.S. ABL Collateral Agent”) for the ABL Lenders thereunder, GE Canada Finance
Holding Company, as Canadian administrative agent and Canadian collateral agent,
and the other parties party thereto, the ABL Lenders have severally agreed to
make extensions of credit to the ABL Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, pursuant to that certain U.S. Guarantee and Collateral Agreement, dated
as of the date hereof (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “U.S. Guarantee and Collateral
Agreement”), among the ABL Borrowers, certain of their subsidiaries, the ABL
Administrative Agent and the U.S. ABL Collateral Agent, the ABL Borrowers and
such subsidiaries have granted a first priority Lien (capitalized terms that are
used in these recitals and not defined herein are used as defined in subsection
1.1) to the U.S. ABL Collateral Agent for the benefit of the Secured Parties (as
defined in the U.S. Guarantee and Collateral Agreement) on the ABL Priority
Collateral and a second priority Lien for the benefit of the Secured Parties (as
defined in the U.S. Guarantee and Collateral Agreement) on the Cash Flow
Priority Collateral (subject in each case to Permitted Liens (as defined in the
ABL Credit Agreement));

WHEREAS, pursuant to that certain Indenture, dated as of the date hereof (as
amended pursuant to the First Supplemental Indenture, dated as of the date
hereof, and as further amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “First Priority Notes Indenture”),
among the Borrower, the subsidiaries of the Borrower party thereto as Subsidiary
Guarantors, and Wilmington Trust, National Association, as trustee and note
collateral agent (in such capacity, the “First Priority Note Collateral Agent”),
the Borrower has issued its 8 1/8% Senior Secured First Priority Notes due 2019
(the “First Priority Notes”);



--------------------------------------------------------------------------------

WHEREAS, pursuant to that certain Note Collateral Agreement, dated as of the
date hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, the “First Priority Note Collateral Agreement”),
among the Borrower, certain subsidiaries of the Borrower and the First Priority
Note Collateral Agent, the Borrower and such subsidiaries have granted a second
priority Lien to the First Priority Note Collateral Agent for the benefit of the
Secured Parties (as defined in the First Priority Note Collateral Agreement) on
the ABL Priority Collateral and a first priority Lien for the benefit of the
holders of the Secured Parties (as defined in the First Priority Note Collateral
Agreement) on the Cash Flow Priority Collateral (subject in each case to
Permitted Liens (as defined in the First Priority Notes Indenture));

WHEREAS, pursuant to that certain Indenture, dated as of the date hereof (as
amended pursuant to the First Supplemental Indenture, dated as of the date
hereof, and as further amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “Second Priority Notes Indenture”),
among the Borrower, the subsidiaries of the Borrower party thereto as Subsidiary
Guarantors, and Wilmington Trust, National Association, as trustee and note
collateral agent (in such capacity, the “Second Priority Note Collateral
Agent”), the Borrower has issued its 11% Senior Secured Second Priority Notes
due 2020 (the “Second Priority Notes”);

WHEREAS, pursuant to that certain Note Collateral Agreement, dated as of the
date hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, the “Second Priority Note Collateral Agreement”),
among the Borrower, certain subsidiaries of the Borrower and the Second Priority
Note Collateral Agent, the Borrower and such subsidiaries have granted a third
priority Lien to the Second Priority Note Collateral Agent for the benefit of
the Secured Parties (as defined in the Second Priority Note Collateral
Agreement) on the ABL Priority Collateral and a second priority Lien for the
benefit of the holders of the Secured Parties (as defined in the Second Priority
Note Collateral Agreement) on the Cash Flow Priority Collateral (subject in each
case to Permitted Liens (as defined in the Second Priority Notes Indenture));

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the Borrower, the Borrower’s Domestic Subsidiaries that are party
hereto and any other Domestic Subsidiary of the Borrower (other than any
Excluded Subsidiary) that becomes a party hereto from time to time after the
date hereof (the Borrower and such Domestic Subsidiaries (other than any
Excluded Subsidiary), collectively, the “Granting Parties”);

WHEREAS, the Collateral Agent, the ABL Agent, the First Lien Note Agent and the
Second Lien Note Agent have entered into an Intercreditor Agreement,
acknowledged by the Borrower, HDS Holding Corporation and the Granting Parties,
dated as of the date hereof (as amended, amended and restated, waived,
supplemented or otherwise modified from time to time subject to subsection 9.1
hereof, the “Base Intercreditor Agreement”);

WHEREAS, the Collateral Agent, the First Lien Note Agent and the Second Lien
Note Agent have entered into an Intercreditor Agreement, acknowledged by the
Borrower, HDS Holding Corporation and the Granting Parties, dated as of the date
hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time subject to subsection 9.1 hereof, the “Cash Flow
Intercreditor Agreement”);

WHEREAS, the Borrower and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement and the ABL Credit Agreement and the issuance of the First Priority
Notes and the Second Priority Notes; and

 

-2-



--------------------------------------------------------------------------------

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent for the
benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, and in consideration of the receipt of
other valuable consideration (which receipt is hereby acknowledged), each
Granting Party hereby agrees with the Administrative Agent and the Collateral
Agent, for the benefit of the Secured Parties (as defined below), as follows:

SECTION 1 DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms that are defined in the Code (as in effect on the date
hereof) are used herein as so defined: Chattel Paper, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Financial Assets,
Fixtures, General Intangibles, Letter of Credit Rights, Money, Promissory Notes,
Records, Securities, Securities Accounts and Supporting Obligations.

(b) The following terms shall have the following meanings:

“ABL Accounts Collateral”: all Collateral consisting of the following:

(1) the Concentration Account and all Accounts Receivable;

(2) to the extent involving or governing any of the items referred to in the
preceding clause (1), all Documents, General Intangibles (other than
Intellectual Property and equity interests of Subsidiaries of the Borrower) and
Instruments (including, without limitation, Promissory Notes); provided that to
the extent any of the foregoing also relates to Cash Flow Priority Collateral,
only that portion related to the items referred to in the preceding clause
(1) shall be included in the ABL Accounts Collateral;

(3) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) and (2), all Supporting Obligations; provided that to the
extent any of the foregoing also relates to Cash Flow Priority Collateral, only
that portion related to the items referred to in the preceding clauses (1) and
(2) shall be included in the ABL Accounts Collateral;

(4) all books and Records relating to the foregoing (including without
limitation all books, databases, customer lists and Records, whether tangible or
electronic, which contain any information relating to any of the foregoing); and

(5) all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, instruments, Chattel Paper, insurance proceeds, investment
property, securities and financial assets directly received as proceeds of any
ABL Accounts Collateral (“ABL Accounts

 

-3-



--------------------------------------------------------------------------------

Proceeds”); provided, however, that no proceeds of ABL Accounts Proceeds will
constitute ABL Accounts Collateral unless such proceeds of ABL Accounts Proceeds
would otherwise constitute ABL Accounts Collateral.

For the avoidance of doubt, under no circumstances shall Excluded Assets be ABL
Accounts Collateral.

“ABL Accounts Proceeds”: as defined in the definition of “ABL Accounts
Collateral”.

“ABL Administrative Agent”: as defined in the recitals hereto.

“ABL Agent”: as defined in the Base Intercreditor Agreement.

“ABL Borrowers”: as defined in the recitals hereto.

“ABL Canadian Collateral”: as defined in the Base Intercreditor Agreement.

“ABL Credit Agreement”: as defined in the recitals hereto.

“ABL Lenders”: as defined in the recitals hereto.

“ABL Obligations”: as defined in the Base Intercreditor Agreement.

“ABL Priority Collateral”: all Collateral consisting of the following:

(1) all Inventory;

(2) all ABL Accounts Collateral;

(3) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) and (2), all Documents, General Intangibles (other than
Intellectual Property and equity interests of Subsidiaries of the Borrower),
Instruments (including, without limitation, Promissory Notes); provided that to
the extent any of the foregoing also relates to Cash Flow Priority Collateral,
only that portion related to the items referred to in the preceding clauses
(1) and (2) shall be included in the ABL Priority Collateral;

(4) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) through (3), all Supporting Obligations; provided that to
the extent any of the foregoing also relates to Cash Flow Priority Collateral,
only that portion related to the items referred to in the preceding clauses
(1) through (3) shall be included in the ABL Priority Collateral;

(5) all books and Records relating to the foregoing (including without
limitation all books, databases, customer lists and Records, whether tangible or
electronic, which contain any information relating to any of the foregoing); and

(6) all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, instruments, Chattel Paper, insurance proceeds, investment
property, securities and financial assets to the extent received as proceeds of
any ABL Priority Collateral (“ABL Priority Proceeds”); provided, however, that
no proceeds of ABL Priority Proceeds will constitute ABL Priority Collateral
unless such proceeds of ABL Priority Proceeds would otherwise constitute ABL
Priority Collateral.

 

-4-



--------------------------------------------------------------------------------

For the avoidance of doubt, under no circumstances shall Excluded Assets be ABL
Priority Collateral.

“ABL Priority Proceeds”: as defined in the definition of “ABL Priority
Collateral.”

“Accounts”: all accounts (as defined in the Code) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor, but excluding in any event all Accounts
that have been sold or otherwise transferred (and not transferred back to a
Grantor) in connection with a Special Purpose Financing.

“Accounts Receivable”: any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.

“Additional Agent”: as defined in the Base Intercreditor Agreement or Cash Flow
Intercreditor Agreement, as applicable.

“Adjusted Net Worth”: of any Guarantor at any time, shall mean the greater of
(x) $0 and (y) the amount by which the fair saleable value of such Guarantor’s
assets on the date of the respective payment hereunder exceeds its debts and
other liabilities (including contingent liabilities, but without giving effect
to any of its obligations under this Agreement or any other Loan Document, the
ABL Credit Agreement or any ABL Document (as defined in the Base Intercreditor
Agreement) or pursuant to its guarantee with respect to the First Priority Notes
or the Second Priority Notes) on such date.

“Administrative Agent”: as defined in the preamble hereto.

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

“Applicable Law”: as defined in subsection 9.8 hereof.

“Asset Sales Proceeds Account”: one or more Deposit Accounts or Securities
Accounts holding only the proceeds of any sale or disposition of any Cash Flow
Priority Collateral and the proceeds of investment thereof.

“Bank Products Affiliate”: any Person who (i) has entered into a Bank Products
Agreement with a Grantor with the obligations of such Grantor thereunder being
secured pursuant to this Agreement or one or more other Loan Documents, (ii) was
a Lender or an Affiliate of a Lender at the time of entry into such Bank
Products Agreement, or on or prior to May 15, 2012, or at the time of the
designation referred to in the following clause (iii) and (iii) has been
designated by the Borrower in accordance with subsection 8.4 hereof (provided
that no Person shall, with respect to any Bank Products Agreement, be at any
time a Bank Products Affiliate with respect to more than one Credit Facility (as
defined in the Base Intercreditor Agreement or Cash Flow Intercreditor
Agreement, as applicable)).

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (i) treasury services, (ii) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(iii) cash management services (including, without limitation, controlled
disbursements,

 

-5-



--------------------------------------------------------------------------------

credit cards, credit card processing services, automated clearinghouse and other
electronic funds transfer transactions, return items, netting, overdrafts,
depository, lockbox, stop payment, information reporting, wire transfer and
interstate depository network services) and (iv) other similar banking products
or services as may be requested by any Grantor (for the avoidance of doubt,
excluding letters of credit and loans except indebtedness arising from services
described in items (i) through (iii) of this definition).

“Bank Products Provider”: any Person (other than a Bank Products Affiliate) that
has entered into a Bank Products Agreement with a Grantor with the obligations
of such Grantor thereunder being secured pursuant to this Agreement or one or
more other Loan Documents as designated by the Borrower in accordance with
subsection 8.4 hereof (provided that no Person shall, with respect to any Bank
Products Agreement, be at any time a Bank Products Provider with respect to more
than one Credit Facility (as defined in the Base Intercreditor Agreement or Cash
Flow Intercreditor Agreement, as applicable)).

“Bankruptcy Case”: (i) the Borrower or any of its Subsidiaries commencing any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of its Subsidiaries making a general assignment
for the benefit of its creditors; or (ii) there being commenced against the
Borrower or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days.

“Bankruptcy Code”: Title 11 of the United States Code.

“Base Intercreditor Agreement”: as defined in the recitals hereto.

“Borrower”: as defined in the preamble hereto.

“Borrower Obligations”: the collective reference to: all obligations and
liabilities of the Borrower in respect of the unpaid principal of and interest
on (including, without limitation, interest and fees (if any) accruing after the
maturity of the Loans and interest and fees (if any) accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans, and all other obligations and liabilities of the Borrower to the
Secured Parties, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, the Loans, the other Loan
Documents, any Hedging Agreement entered into with any Hedging Affiliate or Bank
Products Agreement entered into with any Bank Products Affiliate or Bank
Products Provider, or any Management Guarantee entered into with a Management
Credit Provider or any other document made, delivered or given in connection
therewith, in each case whether on account of (i) principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees, expenses and disbursements
of counsel to the Administrative Agent or any other Secured Party that are
required to be paid by the Borrower pursuant to the terms of the Credit
Agreement or any other Loan Document), (ii) amounts payable in connection with
any such Bank Products Agreement or (iii) a termination of any transaction
entered into pursuant to any such Hedging Agreement.

 

-6-



--------------------------------------------------------------------------------

“Cash Flow Intercreditor Agreement”: as defined in the recitals hereto.

“Cash Flow Priority Collateral”: all Security Collateral other than ABL Priority
Collateral, including real estate, intellectual property, equipment and equity
interests of Subsidiaries of the Borrower, and all collateral security and
guarantees with respect to any Cash Flow Priority Collateral and all cash,
Money, Instruments, Securities and Financial Assets to the extent received as
proceeds of any Cash Flow Priority Collateral; provided, however, no proceeds of
proceeds will constitute Cash Flow Priority Collateral unless such proceeds of
proceeds would otherwise constitute Cash Flow Priority Collateral or are
credited to the Asset Sales Proceeds Account. For the avoidance of doubt, under
no circumstances shall any of the ABL Canadian Collateral or Excluded Assets be
Cash Flow Priority Collateral.

“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.

“Collateral”: as defined in Section 3 hereof; provided that, for purposes of
subsection 6.5 and Section 8, “Collateral” shall have the meaning assigned to
such term in the Credit Agreement.

“Collateral Account Bank”: Bank of America, N.A., an Affiliate thereof or
another bank which at all times is a Lender as selected by the relevant Grantor
and consented to in writing by the Collateral Agent (such consent not to be
unreasonably withheld or delayed).

“Collateral Agent”: as defined in the preamble hereto.

“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.

“Collateral Representative”: (i) the Cash Flow Collateral Representative and the
ABL Agent (each as defined in the Base Intercreditor Agreement), (ii) the Senior
Priority Representative (as defined in the Cash Flow Intercreditor Agreement)
and (iii) if any other Intercreditor Agreement is executed, the Person acting as
representative for the Collateral Agent and the Secured Parties thereunder for
the applicable purpose contemplated by this Agreement.

“Concentration Account”: as defined in the ABL Credit Agreement.

“Contracts”: with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form and portions thereof (except for contracts listed on
Schedule 6 hereto), to which such Grantor is a party or under which such Grantor
or any property of such Grantor is subject, as the same may from time to time be
amended, supplemented, waived or otherwise modified, including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (ii) all rights of such Grantor
to damages arising thereunder and (iii) all rights of such Grantor to perform
and to exercise all remedies thereunder.

“Copyright Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person that is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including, without limitation, any license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

-7-



--------------------------------------------------------------------------------

“Copyrights”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5 hereto, and (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.

“Credit Agreement”: as defined in the recitals hereto.

“Excluded Assets”: as defined in subsection 3.3.

“Filings”: as defined in subsection 4.2.2.

“Financing Statements”: as defined in subsection 4.2.2.

“First Lien Note Agent”: as defined in the Base Intercreditor Agreement or Cash
Flow Intercreditor Agreement, as applicable.

“first priority”: with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which such Collateral is
subject (subject to Permitted Liens).

“First Priority Note Collateral Agreement”: as defined in the recitals hereto.

“First Priority Note Trustee”: as defined in the recitals hereto.

“First Priority Notes Indenture”: as defined in the recitals hereto.

“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, trademark applications, trade
names, trademark licenses, technology, know-how and processes or any other
intellectual property governed by or arising or existing under, pursuant to or
by virtue of the laws of any jurisdiction other than the United States of
America or any state thereof.

“General Fund Account”: the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.

“Granting Parties”: as defined in the recitals hereto.

“Grantor”: the Borrower and each Domestic Subsidiary of the Borrower that from
time to time is a party hereto (it being understood that no Excluded Subsidiary
shall be required to be or become a party hereto).

“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Obligations guaranteed by such Guarantor pursuant to Section 2 and
(ii) all obligations and liabilities of such Guarantor that may arise under or
in connection with this Agreement or any other Loan Document to which such
Guarantor is a party, any Hedging Agreement or Bank Products Agreement entered
into with any Bank Products Affiliate, Hedging Affiliate, Bank Products
Provider, or any Management Guarantee entered into with a Management Credit
Provider, in each case whether on account of (i) principal, interest,

 

-8-



--------------------------------------------------------------------------------

reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees, expenses and disbursements
of counsel to the Administrative Agent or any other Secured Party that are
required to be paid by the Borrower pursuant to the terms of the Credit
Agreement or any other Loan Document) and including interest and fees (if any)
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to such Grantor,
whether or not a claim for post-petition interest or fees (if any) is allowed in
such proceeding, (ii) amounts payable in connection with any such Bank Products
Agreement or (iii) a termination of any transaction entered into pursuant to any
such Hedging Agreement.

“Guarantors”: the collective reference to each Granting Party other than the
Borrower.

“Hedging Affiliate”: any Person who (i) has entered into a Hedging Agreement
with any Grantor with the obligations of such Grantor thereunder being secured
pursuant to this Agreement or one or more other Loan Documents, (ii) was an
Agent, an Other Representative, a Lender or an Affiliate of an Agent, an Other
Representative or a Lender at the time of entry into such Hedging Agreement, or
on or prior to May 15, 2012, or at the time of the designation referred to in
the following clause (iv) or (iii) an ABL Agent, an ABL Credit Agreement Lender
(as defined in the Base Intercreditor Agreement) or an Affiliate of an ABL
Credit Agreement Lender at the time of entry into such Hedging Agreement, or on
or prior to the date of this Agreement, or at the time of the designation
referred to in the following clause (iv), and (iv) has been designated by the
Borrower in accordance with subsection 8.4 hereof (provided that no Person
shall, with respect to any Hedging Agreement, be at any time a Hedging Affiliate
with respect to more than one Credit Facility (as defined in the Base
Intercreditor Agreement or Cash Flow Intercreditor Agreement, as applicable)).

“Hedging Agreement”: any interest rate, foreign currency, commodity, credit or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity, credit or equity values (including, without limitation, any
option with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement, including, without limitation, any Interest
Rate Agreement, Commodities Agreement or Currency Agreement.

“Instruments”: as defined in Article 9 of the Code, but excluding the Pledged
Securities.

“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

“Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $3,000,000 evidencing loans made by such Grantor
to the Borrower or any of its Subsidiaries.

“Intercreditor Agreements”: (i) the Base Intercreditor Agreement, (ii) the Cash
Flow Intercreditor Agreement and (iii) any other intercreditor agreement that
may be entered into in the future by the Collateral Agent and one or more
Additional Agents and acknowledged by the Borrower and the other Granting
Parties (each as amended, amended and restated, waived, supplemented or
otherwise modified from time to time) (upon and during the effectiveness
thereof).

“Inventory”: with respect to any Grantor, all inventory (as defined in the Code)
of such Grantor, including, without limitation, all Inventory (as defined in the
Credit Agreement) of such Grantor.

 

-9-



--------------------------------------------------------------------------------

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Uniform Commercial Code
in effect in the State of New York on the date hereof (other than any Capital
Stock of any Foreign Subsidiary in excess of 65% of any series of such stock and
other than any Capital Stock excluded from the definition of “Pledged Stock”)
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Securities.

“Issuers”: the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including, without limitation, any successors contemplated by subsection 7.3 of
the Credit Agreement).

“Lender” and “Lenders”: each as defined in the preamble hereto.

“Lender Secured Parties”: the collective reference to (i) the Administrative
Agent, the Collateral Agent and each Other Representative, (ii) the Lenders, and
(iii) each of their respective successors and assigns and their permitted
transferees and endorsees.

“Management Credit Provider”: any Person that is a beneficiary of a Management
Guarantee, as designated by the Borrower.

“Non-Lender Secured Parties”: the collective reference to all Bank Products
Affiliates, Hedging Affiliates, Bank Products Providers, and Management Credit
Providers and all successors, assigns, transferees and replacements thereof.

“Obligations”: (i) in the case of the Borrower, its Borrower Obligations and
(ii) in the case of each Guarantor, the Guarantor Obligations of such Guarantor.

“Ordinary Course Transferees”: as defined in subsection 4.2.2.

“Patent Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application or patentable
invention, other than agreements with any Person that is an Affiliate or a
Subsidiary of the Borrower or such Grantor, including, without limitation, the
license agreements listed on Schedule 5 hereto, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

“Patents”: with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5 hereto,
and including, without limitation, (i) all inventions and improvements described
and claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.

“Permitted Liens”: as defined in subsection 4.2.2.

 

-10-



--------------------------------------------------------------------------------

“Pledged Collateral”: as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

“Pledged Notes”: with respect to any Pledgor, all Intercompany Notes at any time
issued to, or held or owned by, such Pledgor.

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”: with respect to any Pledgor, the shares of Capital Stock of any
Issuer listed on Schedule 2 as held by such Pledgor, together with any other
shares of Capital Stock required to be pledged hereunder by such Pledgor
pursuant to subsection 6.9 of the Credit Agreement, as well as any other shares,
stock certificates, options or rights of any nature whatsoever in respect of any
Capital Stock of any Issuer that may be issued or granted to, or held by, such
Pledgor while this Agreement is in effect (provided that in no event shall there
be pledged, nor shall any Pledgor be required to pledge, directly or indirectly,
(i) more than 65% of any series of the outstanding Capital Stock of any Foreign
Subsidiary, (ii) any of the Capital Stock of a Subsidiary of a Foreign
Subsidiary, (iii) de minimis shares of a Foreign Subsidiary held by any Pledgor
as a nominee or in a similar capacity and (iv) any of the Capital Stock of any
Unrestricted Subsidiary).

“Pledgor”: Each Granting Party (with respect to Pledged Securities held by such
Granting Party and all other Pledged Collateral of such Granting Party).

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Securities shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

“Restrictive Agreements”: as defined in subsection 3.3(a).

“Second Lien Note Agent”: as defined in the Base Intercreditor Agreement or Cash
Flow Intercreditor Agreement, as applicable.

“Second Priority Note Collateral Agreement”: as defined in the recitals hereto.

“Second Priority Note Trustee”: as defined in the recitals hereto.

“Second Priority Notes Indenture”: as defined in the recitals hereto.

“Secured Parties”: the collective reference to the Lender Secured Parties and
the Non-Lender Secured Parties.

“Security Collateral”: with respect to any Granting Party, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Granting Party.

“Specified Asset”: as defined in subsection 4.2.2 hereof.

“Trade Secret Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any trade secrets, including, without limitation, know how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining

 

-11-



--------------------------------------------------------------------------------

thereto, other than agreements with any Person that is an Affiliate or a
Subsidiary of the Borrower or such Grantor, subject, in each case, to the terms
of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

“Trade Secrets”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trade secrets, including, without
limitation, know how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.

“Trademark Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person that is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including, without limitation, the license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

“Trademarks”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed), and any renewals thereof,
including, without limitation, each registration and application identified in
Schedule 5 hereto, and including, without limitation, (i) the right to sue or
otherwise recover for any and all past, present and future infringements or
dilutions thereof, (ii) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past or future infringements thereof), and
(iii) all other rights corresponding thereto in the United States and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto in the United States, together in each case with the goodwill of the
business connected with the use of, and symbolized by, each such trademark,
service mark, trade name, trade dress or other indicia of trade origin or
business identifiers.

“U.S. ABL Collateral Agent”: as defined in the recitals hereto.

“U.S. Guarantee and Collateral Agreement”: as defined in the recitals hereto.

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

1.2 Other Definitional Provisions.

(a) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision

 

-12-



--------------------------------------------------------------------------------

of this Agreement, and Section, subsection, Schedule and Annex references are to
this Agreement unless otherwise specified. The words “include”, “includes”, and
“including” shall be deemed to be followed by the phrase “without limitation”.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral, Pledged
Collateral or Security Collateral, or any part thereof, when used in relation to
a Granting Party shall refer to such Granting Party’s Collateral, Pledged
Collateral or Security Collateral or the relevant part thereof.

(d) All references in this Agreement to any of the property described in the
definition of the term “Collateral,” “Pledged Collateral” or “Security
Collateral”, or to any Proceeds thereof, shall be deemed to be references
thereto only to the extent the same constitute Collateral, Pledged Collateral or
Security Collateral, respectively.

SECTION 2 GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the benefit of the
Secured Parties, the prompt and complete payment and performance by the Borrower
when due and payable (whether at the stated maturity, by acceleration or
otherwise) of the Borrower Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable federal and state
laws relating to the insolvency of debtors; provided that, to the maximum extent
permitted under applicable law, it is the intent of the parties hereto that the
rights of contribution of each Guarantor provided in following subsection 2.2 be
included as an asset of the respective Guarantor in determining the maximum
liability of such Guarantor hereunder.

(c) Each Guarantor agrees that the Borrower Obligations guaranteed by it
hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any other Secured Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the earliest to occur of (i) the first date on which all the Loans,
all other Borrower Obligations then due and owing, and the obligations of each
Guarantor under the guarantee contained in this Section 2 then due and owing
shall have been satisfied by payment in full in cash and the Commitments shall
be terminated, notwithstanding that from time to time during the term of the
Credit Agreement the Borrower may be free from any Borrower Obligations, (ii) as
to any Guarantor, the sale or other disposition of all of the Capital Stock of
such Guarantor (to a Person other than the Borrower or a Restricted Subsidiary)
as permitted under the Credit Agreement or (iii) as to any Guarantor, the
designation of such Guarantor as an Unrestricted Subsidiary.

 

-13-



--------------------------------------------------------------------------------

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
other Secured Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of any of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of any of the Borrower
Obligations), remain liable for the Borrower Obligations of the Borrower
guaranteed by it hereunder up to the maximum liability of such Guarantor
hereunder until the earliest to occur of (i) the first date on which all the
Loans, and all other Borrower Obligations then due and owing, are paid in full
in cash, and the Commitments are terminated, (ii) the sale or other disposition
of all of the Capital Stock of such Guarantor (to a Person other than the
Borrower or a Restricted Subsidiary) as permitted under the Credit Agreement or
(iii) the designation of such Guarantor as an Unrestricted Subsidiary.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share (based, to the
maximum extent permitted by law, on the respective Adjusted Net Worths of the
Guarantors on the date the respective payment is made) of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder that has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of subsection 2.3. The provisions
of this subsection 2.2 shall in no respect limit the obligations and liabilities
of any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Collateral Agent
or any other Secured Party, no Guarantor shall be entitled to be subrogated to
any of the rights of the Collateral Agent or any other Secured Party against the
Borrower or any other Guarantor or any collateral security or guarantee or right
of offset held by the Collateral Agent or any other Secured Party for the
payment of the Borrower Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Collateral Agent and the other Secured Parties by the
Borrower on account of the Borrower Obligations are paid in full in cash and the
Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full in cash or any of the Commitments
shall remain in effect, such amount shall be held by such Guarantor in trust for
the Collateral Agent and the other Secured Parties, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Collateral Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Collateral Agent, if required), to be
held as collateral security for all of the Borrower Obligations (whether matured
or unmatured) guaranteed by such Guarantor and/or then or at any time thereafter
may be applied against any Borrower Obligations, whether matured or unmatured,
in such order as the Collateral Agent may determine.

2.4 Amendments, etc. with Respect to the Obligations. To the maximum extent
permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Collateral Agent, the
Administrative Agent or

 

-14-



--------------------------------------------------------------------------------

any other Secured Party may be rescinded by the Collateral Agent, the
Administrative Agent or such other Secured Party and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, waived, modified,
accelerated, compromised, subordinated, waived, surrendered or released by the
Collateral Agent, the Administrative Agent or any other Secured Party, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, waived, modified,
supplemented or terminated, in whole or in part, as the Collateral Agent or the
Administrative Agent (or the Required Lenders or the applicable Lenders(s), as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Collateral Agent,
the Administrative Agent or any other Secured Party for the payment of any of
the Borrower Obligations may be sold, exchanged, waived, surrendered or
released. None of the Collateral Agent, the Administrative Agent nor any other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for any of the Borrower Obligations
or for the guarantee contained in this Section 2 or any property subject
thereto, except to the extent required by applicable law.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives, to the maximum
extent permitted by applicable law, any and all notice of the creation, renewal,
extension or accrual of any of the Borrower Obligations and notice of or proof
of reliance by the Collateral Agent, the Administrative Agent or any other
Secured Party upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2; each of the Borrower Obligations, and
any obligation contained therein, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between the Borrower and any of the Guarantors, on the one hand, and the
Collateral Agent, the Administrative Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives, to the maximum extent permitted by applicable law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the other Guarantors with respect to any of the
Borrower Obligations. Each Guarantor understands and agrees, to the extent
permitted by law, that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment and
not of collection. Each Guarantor hereby waives, to the maximum extent permitted
by applicable law, any and all defenses (other than any suit for breach of a
contractual provision of any of the Loan Documents) that it may have arising out
of or in connection with any and all of the following: (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent, the Administrative Agent or any other Secured Party,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by the Borrower
against the Collateral Agent, the Administrative Agent or any other Secured
Party, (c) any change in the time, place, manner or place of payment, amendment,
or waiver or increase in any of the Obligations, (d) any exchange, taking, or
release of Security Collateral, (e) any change in the structure or existence of
the Borrower, (f) any application of Security Collateral to any of the
Obligations, (g) any law, regulation or order of any jurisdiction, or any other
event, affecting any term of any Obligation or the rights of the Collateral
Agent, the Administrative Agent or any other Secured Party with respect thereto,
including, without limitation: (i) the application of any such law, regulation,
decree or order, including any prior approval, which would prevent the exchange
of any currency (other than Dollars) for Dollars or the remittance of funds
outside of such jurisdiction or the unavailability of Dollars in any legal
exchange market in such jurisdiction in accordance with normal commercial
practice, (ii) a declaration of banking moratorium or any suspension

 

-15-



--------------------------------------------------------------------------------

of payments by banks in such jurisdiction or the imposition by such jurisdiction
or any Governmental Authority thereof of any moratorium on, the required
rescheduling or restructuring of, or required approval of payments on, any
indebtedness in such jurisdiction, (iii) any expropriation, confiscation,
nationalization or requisition by such country or any Governmental Authority
that directly or indirectly deprives the Borrower of any assets or their use, or
of the ability to operate its business or a material part thereof, or (iv) any
war (whether or not declared), insurrection, revolution, hostile act, civil
strife or similar events occurring in such jurisdiction which has the same
effect as the events described in clause (i), (ii) or (iii) above (in each of
the cases contemplated in clauses (i) through (iv) above, to the extent
occurring or existing on or at any time after the date of this Agreement), or
(h) any other circumstance whatsoever (other than payment in full in cash of the
Borrower Obligations guaranteed by it hereunder) (with or without notice to or
knowledge of the Borrower or such Guarantor) that constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Collateral Agent, the Administrative Agent and any other Secured
Party may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations guaranteed by such Guarantor hereunder or
any right of offset with respect thereto, and any failure by the Collateral
Agent, the Administrative Agent or any other Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent, the Administrative Agent or any other
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

2.6 Reinstatement. The guarantee of any Guarantor contained in this Section 2
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Borrower Obligations guaranteed
by such Guarantor hereunder is rescinded or must otherwise be restored or
returned by the Collateral Agent, the Administrative Agent or any other Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim, in Dollars
(or, in the case of any amount required to be paid in any other currency
pursuant to the requirements of the Credit Agreement or other agreement relating
to the respective Obligations, such other currency), at the Administrative
Agent’s office specified in subsection 10.2 of the Credit Agreement or such
other address as may be designated in writing by the Administrative Agent to
such Guarantor from time to time in accordance with subsection 10.2 of the
Credit Agreement.

SECTION 3 GRANT OF SECURITY INTEREST

3.1 Grant. Each Granting Party that is a Grantor hereby grants, subject to
existing licenses to use the Copyrights, Patents, Trademarks and Trade Secrets
granted by such Grantor in the ordinary course

 

-16-



--------------------------------------------------------------------------------

of business, to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of the Collateral of such Grantor, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations of such
Grantor, except as provided in subsection 3.3. The term “Collateral”, as to any
Grantor, means the following property (wherever located) now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest, except as
provided in subsection 3.3:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Contracts;

(d) all Documents;

(e) all Equipment and Goods;

(f) all General Intangibles;

(g) all Instruments;

(h) all Intellectual Property;

(i) all Inventory;

(j) all Investment Property;

(k) all Fixtures;

(l) all books and records pertaining to any of the foregoing;

(m) the Collateral Proceeds Account; and

(n) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

provided that, in the case of each Grantor, Collateral shall not include any
Pledged Collateral, or any property or assets specifically excluded from Pledged
Collateral (including any Capital Stock of any Foreign Subsidiary in excess of
65% of any series of such stock).

3.2 Pledged Collateral. Each Granting Party that is a Pledgor hereby grants to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in all of the Pledged Collateral of such Pledgor now owned or at any
time hereafter acquired by such Pledgor, and any Proceeds thereof, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations of such
Pledgor, except as provided in subsection 3.3.

 

-17-



--------------------------------------------------------------------------------

3.3 Certain Exceptions. No security interest is or will be granted pursuant
hereto in any right, title or interest of any Granting Party under or in
(collectively, the “Excluded Assets”):

(a) any Instruments, Contracts, Chattel Paper, General Intangibles, Copyright
Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses or other
contracts or agreements with or issued by Persons other than the Borrower, a
Restricted Subsidiary or an Affiliate thereof (collectively, “Restrictive
Agreements”) that would otherwise be included in the Security Collateral (and
such Restrictive Agreements shall not be deemed to constitute a part of the
Security Collateral) for so long as, and to the extent that, the granting of
such a security interest pursuant hereto would result in a breach, default or
termination of such Restrictive Agreements (in each case, except to the extent
that, pursuant to the Code or other applicable law, the granting of security
interests therein can be made without resulting in a breach, default or
termination of such Restrictive Agreements);

(b) any Equipment or other property that would otherwise be included in the
Security Collateral (and such Equipment or other property shall not be deemed to
constitute a part of the Security Collateral) if such Equipment or other
property (x) is subject to a Lien described in subsection 7.2(h) of the Credit
Agreement in respect of Purchase Money Obligations or Capitalized Lease
Obligations, or a Lien described in subsection 7.2(o) (with respect to such a
Lien described in subsection 7.2(h)) of the Credit Agreement, and consists of
Equipment or other property financed or refinanced thereby (including through
any financing or refinancing of the acquisition, leasing, construction or
improvement of any such assets) and/or any improvements, accessions, proceeds,
dividends or distributions in respect of any such assets, and/or any other
assets relating to any such assets (including to any such acquisition, leasing,
construction or improvement thereof) or any such improvements, accessions,
proceeds, dividends or distributions, or (y) is subject to a Lien described in
subsection 7.2(h) of the Credit Agreement in respect of Hedging Obligations, or
a Lien described in subsection 7.2(o) (with respect to such a Lien described in
subsection 7.2(h)) of the Credit Agreement, and consists of (i) cash, Cash
Equivalents, Investment Grade Securities and Temporary Cash Investments,
together with proceeds, dividends and distributions in respect thereof, (ii) any
assets relating to such assets, proceeds, dividends or distributions or to any
Hedging Obligations, and/or (iii) any other assets consisting of, relating to or
arising under or in connection with (A) any Interest Rate Agreements, Currency
Agreements or Commodities Agreements or (B) any other agreements, instruments or
documents related to any Hedging Obligations or to any of the assets referred to
in any of subclauses (i) through (iii) of this clause (y);

(c) any property that would otherwise be included in the Security Collateral
(and such property shall not be deemed to constitute a part of the Security
Collateral) if such property (w) has been sold or otherwise transferred in
connection with (i) a Special Purpose Financing, (ii) a Sale and Leaseback
Transaction the proceeds of which are applied pursuant to subsection 3.4 of the
Credit Agreement if and to the extent required thereby or (iii) an Exempt Sale
and Leaseback Transaction, (x) constitutes the Proceeds or products of any
property that has been sold or otherwise transferred pursuant to such Special
Purpose Financing, Sale and Leaseback Transaction or Exempt Sale and Leaseback
Transaction (other than any payments received by such Granting Party in payment
for the sale and transfer of such property in such Special Purpose Financing,
Sale and Leaseback Transaction or Exempt Sale and Leaseback Transaction), (y) is
subject to any Permitted Lien and consists of property subject to any such Sale
and Leaseback Transaction or Exempt Sale and Leaseback Transaction or general
intangibles related thereto (but only for so long as such Liens are in place) or
(z) is subject to any Liens securing Indebtedness incurred in compliance with
subsection 7.1(b)(ix) of the Credit Agreement, or Liens permitted under
subsection 7.2(k)(4) or 7.2(p)(12) of the Credit Agreement;

 

-18-



--------------------------------------------------------------------------------

(d) Capital Stock which is specifically excluded from the definition of Pledged
Stock by virtue of the proviso contained in the parenthetical to such
definition;

(e) those assets over which the granting of security interests in such assets
(i) would be prohibited by a contract permitted under the Credit Agreement, by
applicable law or regulation or the organizational or joint venture documents of
any non-wholly owned Subsidiary (after giving effect to Sections 9 406(d), 9
407(a), 9 408(a) or 9-409 of the UCC (or any successor provision or provisions)
or any other applicable law (including the Bankruptcy Code) or principles of
equity), or (ii) to the extent that such security interests would result in
material adverse tax consequences as reasonably determined by the Borrower;

(f) any interest in leased real property;

(g) Foreign Intellectual Property; and

(h) any Vehicles and any other assets subject to certificate of title.

The Borrower will give written notice to the Collateral Agent of any
determination made by the Borrower as contemplated by clause (e)(ii) of the
preceding “Excluded Assets” definition.

3.4 Intercreditor Relations. Notwithstanding anything herein to the contrary, it
is the understanding of the parties that the Liens granted pursuant to
subsections 3.1 and 3.2 hereof shall (w) with respect to all Security Collateral
other than Cash Flow Priority Collateral, prior to the Discharge of ABL
Obligations (as defined in the Base Intercreditor Agreement), be subject and
subordinate to the Liens granted to the ABL Agent for the benefit of the holders
of the ABL Obligations to secure the ABL Obligations pursuant to the relevant
ABL Document (as defined in the Base Intercreditor Agreement), (x) with respect
to all Security Collateral, prior to the Discharge of First Lien Note
Obligations (as defined in the Base Intercreditor Agreement or the Cash Flow
Intercreditor Agreement, as applicable), be pari passu and equal in priority to
the Liens granted to the First Lien Note Agent for the benefit of the holders of
the First Lien Note Obligations (as defined in the Base Intercreditor Agreement
or the Cash Flow Intercreditor Agreement, as applicable) to secure such First
Lien Note Obligations pursuant to the First Lien Note Collateral Documents (as
defined in the Base Intercreditor Agreement or the Cash Flow Intercreditor
Agreement, as applicable), (y) with respect to all Security Collateral, prior to
the applicable Discharge of Additional Obligations (as defined in the Base
Intercreditor Agreement or the Cash Flow Intercreditor Agreement, as
applicable), be pari passu and equal in priority to the Liens granted to any
Additional Agent for the benefit of the holders of the applicable Additional
Obligations to secure such Additional Obligations pursuant to the applicable
Additional Collateral Documents (as defined in the Base Intercreditor Agreement
or the Cash Flow Intercreditor Agreement, as applicable) (except, in the case of
this clause (y), as may be separately otherwise agreed between the Collateral
Agent, on behalf of itself and the Secured Parties, and any Additional Agent, on
behalf of itself and the Additional Secured Parties (as defined in the Base
Intercreditor Agreement or the Cash Flow Intercreditor Agreement, as applicable)
represented thereby, including pursuant to the Cash Flow Intercreditor
Agreement) and (z) with respect to all Security Collateral, prior to the
Discharge of Second Lien Note Obligations (as defined in the Cash Flow
Intercreditor Agreement), be senior in priority to the Liens granted to the
Second Lien Note Agent for the benefit of the holders of the Second Lien Note
Obligations (as defined in the Cash Flow Intercreditor Agreement) to secure such
Second Lien Note Obligations pursuant to the Second Lien Note Collateral
Documents (as

 

-19-



--------------------------------------------------------------------------------

defined in the Cash Flow Intercreditor Agreement). The Collateral Agent
acknowledges and agrees that the relative priority of such Liens granted to the
Collateral Agent, the ABL Agent, the First Lien Note Agent, the Second Lien Note
Agent and any Additional Agent may be determined solely pursuant to the
applicable Intercreditor Agreements, and not by priority as a matter of law or
otherwise. Notwithstanding anything herein to the contrary, the Liens and
security interest granted to the Collateral Agent pursuant to this Agreement and
the exercise of any right or remedy by the Collateral Agent hereunder are
subject to the provisions of the Intercreditor Agreements. In the event of any
conflict between the terms of any Intercreditor Agreement and this Agreement,
the terms of the applicable Intercreditor Agreement shall govern and control as
among (i) the Collateral Agent, the ABL Agent, the First Lien Note Agent, the
Second Lien Note Agent and any Additional Agent, in the case of the Base
Intercreditor Agreement, (ii) the Collateral Agent, the First Lien Note Agent,
the Second Lien Note Agent and any Additional Agent, in the case of the Cash
Flow Intercreditor Agreement and (iii) the Collateral Agent and any other
secured creditor (or agent therefor) party thereto, in the case of any other
Intercreditor Agreement. In the event of any such conflict, each Grantor may act
(or omit to act) in accordance with such Intercreditor Agreement, and shall not
be in breach, violation or default of its obligations hereunder by reason of
doing so. Notwithstanding any other provision hereof, (x) for so long as any ABL
Obligations remain outstanding, any obligation hereunder to deliver to the
Collateral Agent any Security Collateral constituting ABL Priority Collateral
shall be satisfied by causing such ABL Priority Collateral to be delivered to
the ABL Agent to be held in accordance with the Base Intercreditor Agreement and
(y) for so long as any First Lien Note Obligations, Second Lien Note Obligations
or Additional Obligations remain outstanding, any obligation hereunder to
deliver to the Collateral Agent any Security Collateral shall be satisfied by
causing such Security Collateral to be delivered to the Collateral Agent, or the
applicable Collateral Representative, ABL Agent, First Lien Note Agent, or any
Additional Agent, as applicable, to be held in accordance with any applicable
Intercreditor Agreement.

SECTION 4 REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of Each Guarantor. To induce the Collateral
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby represents and warrants to the Collateral
Agent and each other Secured Party that the representations and warranties set
forth in Section 4 of the Credit Agreement as they relate to such Guarantor or
to the Loan Documents to which such Guarantor is a party, each of which
representations and warranties is hereby incorporated herein by reference, are
true and correct in all material respects, and the Collateral Agent and each
other Secured Party shall be entitled to rely on each of such representations
and warranties as if fully set forth herein; provided that each reference in
each such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this subsection 4.1, be deemed to be a reference to such Guarantor’s
knowledge.

4.2 Representations and Warranties of Each Grantor. To induce the Collateral
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to the Collateral Agent
and each other Secured Party that, in each case after giving effect to the
Transactions:

4.2.1 Title; No Other Liens. Except for the security interests granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Security
Collateral by the Credit Agreement (including, without limitation, subsection
7.2 thereof), such Grantor owns each item of such Grantor’s Security Collateral
free and clear of any and all Liens. Except as set forth on Schedule 3, no
currently effective financing statement or other similar public notice with
respect to any Lien securing Indebtedness

 

-20-



--------------------------------------------------------------------------------

on all or any part of such Grantor’s Security Collateral is on file or of record
in any public office in the United States of America, any state, territory or
dependency thereof or the District of Columbia, except such as have been filed
in favor of the Collateral Agent for the benefit of the Secured Parties pursuant
to this Agreement or as are in respect of Liens permitted by the Credit
Agreement (including, without limitation, subsection 7.2 thereof) or any other
Loan Document or for which termination statements will be delivered on the
Closing Date.

4.2.2 Perfection; Priority.

(a) This Agreement is effective to create, as collateral security for the
Obligations of such Grantor, valid and enforceable Liens on such Grantor’s
Security Collateral in favor of the Collateral Agent for the benefit of the
Secured Parties, except as enforceability may be affected by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

(b) Except with regard to (i) Liens (if any) on Specified Assets and (ii) any
rights reserved in favor of the United States government as required by law (if
any), upon the completion of the Filings and, with respect to Instruments,
Chattel Paper and Documents, upon the earlier of such Filing or the delivery to
and continuing possession by the Collateral Agent or the applicable Collateral
Representative, ABL Agent, First Lien Note Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, of all
Instruments, Chattel Paper and Documents a security interest in which is
perfected by possession, and the obtaining and maintenance of “control” (as
described in the Code) by the Collateral Agent or the applicable Collateral
Representative, ABL Agent, First Lien Note Agent, or any Additional Agent, as
applicable (or their respective agents appointed for purposes of perfection), in
accordance with any applicable Intercreditor Agreement, of the Collateral
Proceeds Account, Letter of Credit Rights and Electronic Chattel Paper a
security interest in which is perfected by “control,” the Liens created pursuant
to this Agreement will constitute valid Liens on and (to the extent provided
herein) perfected security interests in such Grantor’s Security Collateral in
favor of the Collateral Agent for the benefit of the Secured Parties, and will
be prior to all other Liens of all other Persons securing Indebtedness other
than Permitted Liens (and subject to any applicable Intercreditor Agreement),
and enforceable as such as against all other Persons other than Ordinary Course
Transferees, except to the extent that the recording of an assignment or other
transfer of title to the Collateral Agent or the applicable Collateral
Representative, ABL Agent, First Lien Note Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, or the
recording of other applicable documents in the United States Patent and
Trademark Office or United States Copyright Office may be necessary for
perfection or enforceability, and except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) or by an implied covenant of good faith and fair dealing. As used in
this subsection 4.2.2(b), the following terms shall have the following meanings:

“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a short form or notice thereof with
respect to Intellectual Property as set forth in Schedule 3, and (iii) any
filings after the Closing Date in any other jurisdiction as may be necessary
under any Requirement of Law.

 

-21-



--------------------------------------------------------------------------------

“Financing Statements”: the financing statements delivered to the Collateral
Agent by such Grantor on the Closing Date for filing in the jurisdictions listed
in Schedule 4.

“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person that
is entitled to take free of the Lien pursuant to the Uniform Commercial Code as
in effect from time to time in the relevant jurisdiction.

“Permitted Liens”: Liens permitted pursuant to the Loan Documents, including,
without limitation, those permitted to exist pursuant to subsection 7.2 of the
Credit Agreement.

“Specified Assets”: the following property and assets of such Grantor:

 

  (1) Patents, Patent Licenses, Trademarks and Trademark Licenses to the extent
that (a) Liens thereon cannot be perfected by the filing of financing statements
under the Uniform Commercial Code or by the filing and acceptance thereof in the
United States Patent and Trademark Office or (b) such Patents, Patent Licenses,
Trademarks and Trademark Licenses are not, individually or in the aggregate,
material to the business of the Borrower and its Subsidiaries taken as a whole;

 

  (2) Copyrights and Copyright Licenses and Accounts or receivables arising
therefrom to the extent that the Uniform Commercial Code as in effect from time
to time in the relevant jurisdiction is not applicable to the creation or
perfection of Liens thereon or Liens thereon cannot be perfected by the filing
and acceptance of this Agreement or short form thereof in the United States
Copyright Office;

 

  (3) Collateral for which the perfection of Liens thereon requires filings in
or other actions under the laws of jurisdictions outside of the United States of
America, any State, territory or dependency thereof or the District of Columbia;

 

  (4) goods included in Collateral received by any Person from any Grantor for
“sale or return” within the meaning of Section 2-326 of the Uniform Commercial
Code of the applicable jurisdiction, to the extent of claims of creditors of
such Person;

 

  (5) Proceeds of Accounts, receivables or Inventory which do not themselves
constitute Collateral or which have not been transferred to or deposited in the
Collateral Proceeds Account (if any) or a Deposit Account of a Grantor subject
to the Collateral Agent’s control;

 

  (6) Contracts, Accounts or receivables subject to the Assignment of Claims
Act;

 

  (7) Fixtures; and

 

-22-



--------------------------------------------------------------------------------

  (8) uncertificated securities (to the extent a security interest is not
perfected by the filing of a financing statement).

4.2.3 Jurisdiction of Organization.

(a) On the date hereof, such Grantor’s jurisdiction of organization is specified
on Schedule 4.

4.2.4 Farm Products. None of such Grantor’s Collateral constitutes, or is the
Proceeds of, Farm Products.

4.2.5 Accounts Receivable. The amounts represented by such Grantor to the
Administrative Agent or the other Secured Parties from time to time as owing by
each account debtor or by all account debtors in respect of such Grantor’s
Accounts Receivable constituting Cash Flow Priority Collateral will at such time
be the correct amount, in all material respects, actually owing by such account
debtor or debtors thereunder, except to the extent that appropriate reserves
therefor have been established on the books of such Grantor in accordance with
GAAP. Unless otherwise indicated in writing to the Administrative Agent, each
Account Receivable of such Grantor arises out of a bona fide sale and delivery
of goods or rendition of services by such Grantor. Such Grantor has not given
any account debtor any deduction in respect of the amount due under any such
Account, except in the ordinary course of business or as such Grantor may
otherwise advise the Administrative Agent in writing.

4.2.6 Patents, Copyrights and Trademarks. Schedule 5 lists all material
Trademarks, material Copyrights and material Patents, in each case, registered
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and owned by such Grantor in its own name as of the date
hereof, and all material Trademark Licenses, all material Copyright Licenses and
all material Patent Licenses (including, without limitation, material Trademark
Licenses for registered Trademarks, material Copyright Licenses for registered
Copyrights and material Patent Licenses for registered Patents) owned by such
Grantor in its own name as of the date hereof in each case, other than Foreign
Intellectual Property.

4.3 Representations and Warranties of Each Pledgor. To induce the Collateral
Agent, the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Pledgor hereby represents and warrants
to the Collateral Agent and each other Secured Party that:

4.3.1 Except as provided in subsection 3.3, the shares of Pledged Stock pledged
by such Pledgor hereunder constitute (i) in the case of shares of a Domestic
Subsidiary, all the issued and outstanding shares of all classes of the Capital
Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in the case of
any Pledged Stock constituting Capital Stock of any Foreign Subsidiary, such
percentage (not more than 65%) as is specified on Schedule 2 of all the issued
and outstanding shares of all classes of the Capital Stock of each such Foreign
Subsidiary owned by such Pledgor.

4.3.2 [Reserved]

4.3.3 Such Pledgor is the record and beneficial owner of, and has good title to,
the Pledged Securities pledged by it hereunder, free of any and all Liens
securing Indebtedness owing to any other Person, except the security interest
created by this Agreement and Liens arising by operation of law or Permitted
Liens.

 

-23-



--------------------------------------------------------------------------------

4.3.4 Except with respect to security interests in Pledged Securities (if any)
constituting Specified Assets, upon delivery to the Collateral Agent or the
applicable Collateral Representative, ABL Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, of the certificates evidencing the Pledged Securities held by such
Pledgor together with executed undated stock powers or other instruments of
transfer, the security interest created in such Pledged Securities constituting
certificated securities by this Agreement, assuming the continuing possession of
such Pledged Securities by the Collateral Agent or the applicable Collateral
Representative, ABL Agent, First Lien Note Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the applicable Collateral Representative,
ABL Agent, First Lien Note Agent, or any Additional Agent) security interest in
such Pledged Securities to the extent provided in and governed by the Code, in
each case subject to Permitted Liens (and any applicable Intercreditor
Agreement), enforceable in accordance with its terms against all creditors of
such Pledgor and any Persons purporting to purchase such Pledged Securities from
such Pledgor, except as enforceability may be affected by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

4.3.5 Except with respect to security interests in Pledged Securities (if any)
constituting Specified Assets, upon the obtaining and maintenance of “control”
(as described in the Code) by the Collateral Agent or the applicable Collateral
Representative, ABL Agent, First Lien Note Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement (or their
respective agents appointed for purposes of perfection), of all Pledged
Securities that constitute uncertificated securities, the security interest
created by this Agreement in such Pledged Securities that constitute
uncertificated securities, will constitute a valid, perfected first priority
(subject, in terms of priority only, to the priority of the Liens of the
applicable Collateral Representative, ABL Agent, First Lien Note Agent, or any
Additional Agent) security interest in such Pledged Securities constituting
uncertificated securities to the extent provided in and governed by the Code, in
each case subject to Permitted Liens (and any applicable Intercreditor
Agreement), enforceable in accordance with its terms against all creditors of
such Pledgor and any persons purporting to purchase such Pledged Securities from
such Pledgor, to the extent provided in and governed by the Code, except as
enforceability may be affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

SECTION 5 COVENANTS

5.1 Covenants of Each Guarantor. Each Guarantor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earliest to occur of (i) the date upon which the Loans,
and all other Obligations then due and owing, shall have been paid in full in
cash and the Commitments shall have terminated, (ii) as to any Guarantor, the
date upon which all the Capital Stock of such Guarantor shall have been sold or
otherwise disposed of (to a Person other than the Borrower or a Restricted
Subsidiary) in accordance with the terms of the Credit Agreement

 

-24-



--------------------------------------------------------------------------------

or (iii) as to any Guarantor, the designation of such Guarantor as an
Unrestricted Subsidiary, such Guarantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Restricted Subsidiaries.

5.2 Covenants of Each Grantor. Each Grantor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earlier to occur of (i) the date upon which the Loans,
and all other Obligations then due and owing shall have been paid in full in
cash, and the Commitments shall have terminated, (ii) as to any Grantor, the
date upon which all the Capital Stock of such Grantor shall have been sold or
otherwise disposed of (to a Person other than the Borrower or a Restricted
Subsidiary) in accordance with the terms of the Credit Agreement or (iii) as to
any Grantor, the designation of such Grantor as an Unrestricted Subsidiary:

5.2.1 Delivery of Instruments and Chattel Paper. If any amount payable under or
in connection with any of such Grantor’s Collateral shall be or become evidenced
by any Instrument or Chattel Paper, such Grantor shall (except as provided in
the following sentence) be entitled to retain possession of all Collateral of
such Grantor evidenced by any Instrument or Chattel Paper, and shall hold all
such Collateral in trust for the Collateral Agent, for the benefit of the
Secured Parties. In the event that an Event of Default shall have occurred and
be continuing, upon the request of the Collateral Agent or the applicable
Collateral Representative, ABL Agent, First Lien Note Agent, or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
such Instrument or Chattel Paper shall be promptly delivered to the Collateral
Agent or the applicable Collateral Representative, ABL Agent, First Lien Note
Agent, or any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, duly indorsed in a manner reasonably satisfactory to
the Collateral Agent or the applicable Collateral Representative, ABL Agent,
First Lien Note Agent, or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, to be held as Collateral pursuant
to this Agreement. Such Grantor shall not permit any other Person to possess any
such Collateral at any time other than in connection with any sale or other
disposition of such Collateral in a transaction permitted by the Credit
Agreement or as contemplated by the Intercreditor Agreements.

5.2.2 Maintenance of Insurance. Such Grantor will maintain with financially
sound and reputable insurance companies insurance on, or self insure, all
property material to the business of the Borrower and its Subsidiaries, taken as
a whole, in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are consistent with the past practices of the Borrower and its Subsidiaries and
otherwise as are usually insured against in the same general area by companies
engaged in the same or a similar business; furnish to the Collateral Agent, upon
written request, information in reasonable detail as to the insurance carried.

5.2.3 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all material taxes, assessments and governmental charges or levies imposed
upon such Grantor’s Collateral or in respect of income or profits therefrom, as
well as all material claims of any kind (including, without limitation, material
claims for labor, materials and supplies) against or with respect to such
Grantor’s Collateral, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of
such Grantor and except to the extent that failure to do so, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

-25-



--------------------------------------------------------------------------------

5.2.4 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
in such Grantor’s Collateral as a security interest having at least the
perfection and priority described in subsection 4.2.2 and shall defend such
security interest against the claims and demands of all Persons whomsoever.

(b) Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing such Grantor’s
Collateral and such other reports in connection with such Grantor’s Collateral
as the Collateral Agent may reasonably request in writing, all in reasonable
detail.

(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by such Grantor, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any United States
jurisdiction with respect to the security interests created hereby; provided
that, notwithstanding any other provision of this Agreement or any other Loan
Document, neither the Borrower nor any Grantor will be required to (i) take any
action in any jurisdiction other than the United States of America, or required
by the laws of any such jurisdiction, or to enter into any security agreement or
pledge agreement governed by the laws of any such jurisdiction, in order to
create any security interests (or other Liens) in assets located or titled
outside of the United States of America or to perfect any security interests (or
other Liens) in any Collateral, (ii) deliver control agreements with respect to,
or confer perfection by “control” over, any deposit accounts, bank or securities
account or other Collateral, except in the case of Collateral that constitutes
Capital Stock or Intercompany Notes in certificated form, delivering such
Capital Stock or Intercompany Notes (in the case of Intercompany Notes, limited
to any such note with a principal amount in excess of $3,000,000) to the
Collateral Agent (or another Person as required under any applicable
Intercreditor Agreement), or (iii) deliver landlord lien waivers, estoppels or
collateral access letters. It is understood and agreed that no Grantor shall be
required to file any fixture filing with respect to any security interest in
Fixtures affixed to or attached to any real property that is not subject to a
Mortgage pursuant to the Credit Agreement.

5.2.5 Changes in Name, Jurisdiction of Organization, etc. Such Grantor will give
prompt written notice to the Collateral Agent of any change in its name or
jurisdiction of organization (whether by merger or otherwise) (and in any event,
within 30 days of such change); provided that, promptly after receiving a
written request therefor from the Collateral Agent, such Grantor shall deliver
to the Collateral Agent all additional financing statements and other documents
reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests as and to the extent provided
for herein.

5.2.6 Notices. Such Grantor will advise the Collateral Agent promptly, in
reasonable detail, of:

(a) any Lien (other than security interests created hereby or Permitted Liens)
on any of such Grantor’s Collateral which would materially adversely affect the
ability of the Collateral Agent to exercise any of its remedies hereunder; and

 

-26-



--------------------------------------------------------------------------------

(b) the occurrence of any other event which would reasonably be expected to have
a material adverse effect on the security interests created hereby.

5.2.7 Pledged Stock. In the case of each Grantor that is an Issuer, such Issuer
agrees that (i) it will be bound by the terms of this Agreement relating to the
Pledged Stock issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in subsection 5.3.1
with respect to the Pledged Stock issued by it and (iii) the terms of
subsections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to subsection 6.3(c) or 6.7 with
respect to the Pledged Stock issued by it.

5.2.8 Accounts Receivable.

(a) With respect to Accounts Receivable constituting Cash Flow Priority
Collateral, other than in the ordinary course of business or as permitted by the
Loan Documents, such Grantor will not (i) grant any extension of the time of
payment of any of such Grantor’s Accounts Receivable, (ii) compromise or settle
any such Account Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
such Account Receivable, (iv) allow any credit or discount whatsoever on any
such Account Receivable or (v) amend, supplement or modify any such Account
Receivable unless such extensions, compromises, settlements, releases, credits
or discounts would not reasonably be expected to materially adversely affect the
value of the Accounts Receivable constituting Cash Flow Priority Collateral
taken as a whole.

(b) Such Grantor will deliver to the Collateral Agent a copy of each material
demand, notice or document received by it with respect to Accounts Receivable
constituting Cash Flow Priority Collateral that questions or calls into doubt
the validity or enforceability of more than 10% of the aggregate amount of the
then outstanding Accounts Receivable.

5.2.9 Maintenance of Records. Such Grantor will keep and maintain at its own
cost and expense reasonably satisfactory and complete records of its Collateral,
including, without limitation, a record of all payments received and all credits
granted with respect to such Collateral, and shall mark such records to evidence
this Agreement and the Liens and the security interests created hereby.

5.2.10 Acquisition of Intellectual Property. Within 90 days after the end of
each calendar year, such Grantor will notify the Collateral Agent of any
acquisition by such Grantor of (i) any registration of any material United
States Copyright, Patent or Trademark or (ii) any exclusive rights under a
material United States Copyright License, Patent License or Trademark License
constituting Collateral, and shall take such actions as may be reasonably
requested by the Collateral Agent (but only to the extent such actions are
within such Grantor’s control) to perfect the security interest granted to the
Collateral Agent and the other Secured Parties therein, to the extent provided
herein in respect of any United States Copyright, Patent or Trademark
constituting Collateral on the date hereof, by (x) the execution and delivery of
an amendment or supplement to this Agreement (or amendments to any such
agreement previously executed or delivered by such Grantor) and/or (y) the
making of appropriate filings (I) of financing statements under the Uniform
Commercial Code of any applicable jurisdiction and/or (II) in the United States
Patent and Trademark Office, or with respect to Copyrights and Copyright
Licenses, the United States Copyright Office, or any other applicable United
State Governmental Authority.

 

-27-



--------------------------------------------------------------------------------

5.2.11 Protection of Trade Secrets. Such Grantor shall take all steps which it
deems commercially reasonable to preserve and protect the secrecy of all
material Trade Secrets of such Grantor.

5.3 Covenants of Each Pledgor. Each Pledgor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earliest to occur of (i) the Loans, and all other
Obligations then due and owing shall have been paid in full in cash and the
Commitments shall have terminated, (ii) as to any Pledgor, all the Capital Stock
of such Pledgor shall have been sold or otherwise disposed of (to a Person other
than the Borrower or a Restricted Subsidiary) as permitted under the terms of
the Credit Agreement or (iii) the designation of such Pledgor as an Unrestricted
Subsidiary.

5.3.1 Additional Shares. If such Pledgor shall, as a result of its ownership of
its Pledged Stock, become entitled to receive or shall receive any stock
certificate (including, without limitation, any stock certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), stock option or similar rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Pledgor shall accept the same as the agent for the Collateral
Agent and the other Secured Parties, hold the same in trust for the Collateral
Agent and the other Secured Parties and deliver the same forthwith to the
Collateral Agent (that will hold the same on behalf of the Secured Parties) or
the applicable Collateral Representative, ABL Agent, First Lien Note Agent, or
any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, in the exact form received, duly indorsed by such
Pledgor to the Collateral Agent or the applicable Collateral Representative, ABL
Agent, First Lien Note Agent, or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, if required, or
accompanied by an undated stock power covering such certificate duly executed in
blank by such Pledgor, to be held by the Collateral Agent or the applicable
Collateral Representative, ABL Agent, First Lien Note Agent, or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
subject to the terms hereof, as additional collateral security for the
Obligations (subject to subsection 3.3 and provided that in no event shall there
be pledged, nor shall any Pledgor be required to pledge, more than 65% of any
series of the outstanding Capital Stock of any Foreign Subsidiary pursuant to
this Agreement). Any sums paid upon or in respect of the Pledged Stock upon the
liquidation or dissolution of any Issuer (except any liquidation or dissolution
of any Subsidiary of the Borrower permitted by the Credit Agreement) shall be
paid over to the Collateral Agent or the applicable Collateral Representative,
ABL Agent, First Lien Note Agent, or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, to be held by the
Collateral Agent or the applicable Collateral Representative, ABL Agent, First
Lien Note Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, subject to the terms hereof as additional
collateral security for the Obligations, and in case any distribution of capital
shall be made on or in respect of the Pledged Stock or any property shall be
distributed upon or with respect to the Pledged Stock pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, be
delivered to the Collateral Agent, or the applicable Collateral Representative,
ABL Agent, First Lien Note Agent, or any Additional Agent, as applicable, in
accordance

 

-28-



--------------------------------------------------------------------------------

with any applicable Intercreditor Agreement, to be held by the Collateral Agent
or the applicable Collateral Representative, ABL Agent, First Lien Note Agent,
or any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, subject to the terms hereof as additional collateral
security for the Obligations, in each case except as otherwise provided by any
applicable Intercreditor Agreement. If any sums of money or property so paid or
distributed in respect of the Pledged Stock shall be received by such Pledgor,
such Pledgor shall, until such money or property is paid or delivered to the
Collateral Agent or the applicable Collateral Representative, ABL Agent, First
Lien Note Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, hold such money or property in trust for the
Secured Parties, segregated from other funds of such Pledgor, as additional
collateral security for the Obligations.

5.3.2 [Reserved]

5.3.3 Pledged Notes. Such Pledgor shall, on the date of this Agreement (or on
such later date upon which it becomes a party hereto pursuant to subsection
9.15), deliver to the Collateral Agent, or the applicable Collateral
Representative, ABL Agent, First Lien Note Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, all
Pledged Notes then held by such Pledgor (excluding any Pledged Note the
principal amount of which does not exceed $3,000,000), endorsed in blank or, at
the request of the Collateral Agent or the applicable Collateral Representative,
ABL Agent, First Lien Note Agent, or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, endorsed to the
Collateral Agent or the applicable Collateral Representative, ABL Agent, First
Lien Note Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement. Furthermore, within ten Business Days after
any Pledgor obtains a Pledged Note with a principal amount in excess of
$3,000,000, such Pledgor shall cause such Pledged Note to be delivered to the
Collateral Agent or the applicable Collateral Representative, ABL Agent, First
Lien Note Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, endorsed in blank or, at the request of the
Collateral Agent or the applicable Collateral Representative, ABL Agent, First
Lien Note Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, endorsed to the Collateral Agent or the
applicable Collateral Representative, ABL Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement.

5.3.4 Maintenance of Security Interest. Such Pledgor shall maintain the security
interest created by this Agreement in such Pledgor’s Pledged Collateral as a
security interest having at least the perfection and priority described in
subsection 4.3.4 or 4.3.5, as applicable, and shall defend such security
interest against the claims and demands of all Persons whomsoever. At any time
and from time to time, upon the written request of the Collateral Agent and at
the sole expense of such Pledgor, such Pledgor will promptly and duly execute
and deliver such further instruments and documents and take such further actions
as the Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Pledgor; provided that, notwithstanding any other
provision of this Agreement or any other Loan Document, neither the Borrower nor
any Pledgor will be required to (i) take any action in any jurisdiction other
than the United States of America, or required by the laws of any such
jurisdiction, or to enter into any security agreement or pledge agreement
governed by the laws of any such jurisdiction, in order to create any security
interests (or other Liens) in assets located or titled outside of the United
States of America or to perfect any security interests (or other Liens) in any
Collateral, (ii) deliver control agreements with respect to, or confer
perfection by “control” over, any deposit accounts, bank or securities account
or other Collateral, except in the case of Collateral that constitutes Capital
Stock or Intercompany Notes in certificated form, delivering such Capital Stock
or Intercompany Notes (in the case of

 

-29-



--------------------------------------------------------------------------------

Intercompany Notes, limited to any such note with a principal amount in excess
of $3,000,000) to the Collateral Agent (or another Person as required under any
applicable Intercreditor Agreement), or (iii) deliver landlord lien waivers,
estoppels or collateral access letters

SECTION 6 REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Accounts.

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, if the Discharge of ABL Obligations has
occurred (and subject to any applicable Intercreditor Agreement) the Collateral
Agent shall have the right to make test verifications of the Accounts Receivable
constituting Collateral in any reasonable manner and through any reasonable
medium that it reasonably considers advisable, and the relevant Grantor shall
furnish all such assistance and information as the Collateral Agent may
reasonably require in connection with such test verifications. At any time and
from time to time after the occurrence and during the continuance of an Event of
Default, if the Discharge of ABL Obligations has occurred (and subject to any
applicable Intercreditor Agreement) upon the Collateral Agent’s reasonable
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others reasonably satisfactory to the
Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts Receivable constituting Collateral.

(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts Receivable and the Collateral Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default specified in subsection 8(a) of the Credit Agreement if the
Discharge of ABL Obligations has occurred (and subject to any applicable
Intercreditor Agreement). If required by the Collateral Agent at any time after
the occurrence and during the continuance of an Event of Default specified in
subsection 8(a) of the Credit Agreement if the Discharge of ABL Obligations has
occurred (and subject to any applicable Intercreditor Agreement), any Proceeds
constituting payments or other cash proceeds of Accounts Receivable constituting
Collateral, when collected by such Grantor, (i) shall be forthwith (and, in any
event, within two Business Days of receipt by such Grantor) deposited in, or
otherwise transferred by such Grantor to, the Collateral Proceeds Account,
subject to withdrawal by the Collateral Agent for the account of the Secured
Parties only as provided in subsection 6.5, and (ii) until so turned over, shall
be held by such Grantor in trust for the Collateral Agent and the other Secured
Parties, segregated from other funds of such Grantor. All Proceeds constituting
collections or other cash proceeds of Accounts Receivable constituting
Collateral while held by the Collateral Account Bank (or by any Grantor in trust
for the benefit of the Collateral Agent and the other Secured Parties) shall
continue to be collateral security for all of the Obligations and shall not
constitute payment thereof until applied as hereinafter provided. At any time
when an Event of Default specified in subsection 8(a) of the Credit Agreement
has occurred and is continuing if the Discharge of ABL Obligations has occurred
(and subject to any applicable Intercreditor Agreement), at the Collateral
Agent’s election, each of the Collateral Agent and the Administrative Agent may
apply all or any part of the funds on deposit in the Collateral Proceeds Account
established by the relevant Grantor to the payment of the Obligations of such
Grantor then due and owing, such application to be made as set forth in
subsection 6.5. So long as no Event of Default has occurred and is continuing,
the funds on deposit in the Collateral Proceeds Account shall be remitted as
provided in subsection 6.1(d).

(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in subsection 8(a) of the Credit
Agreement if the Discharge of ABL Obligations has occurred (and subject to any
applicable Intercreditor Agreement), at the Collateral Agent’s request,

 

-30-



--------------------------------------------------------------------------------

each Grantor shall deliver to the Collateral Agent copies or, if required by the
Collateral Agent for the enforcement thereof or foreclosure thereon, originals
of all documents held by such Grantor evidencing, and relating to, the
agreements and transactions which gave rise to such Grantor’s Accounts
Receivable constituting Collateral, including, without limitation, all
statements relating to such Grantor’s Accounts Receivable constituting
Collateral and all orders, invoices and shipping receipts.

(d) So long as no Event of Default has occurred and is continuing, the
Collateral Agent shall instruct the Collateral Account Bank to promptly remit
any funds on deposit in each Grantor’s Collateral Proceeds Account to such
Grantor’s General Fund Account or any other account designated by such Grantor.
In the event that an Event of Default has occurred and is continuing, if the
Discharge of ABL Obligations has occurred (and subject to any applicable
Intercreditor Agreement) the Collateral Agent and the Granting Parties agree
that the Collateral Agent, at its option, may require that each Collateral
Proceeds Account and the General Fund Account of each Grantor be established at
the Collateral Agent. Each Grantor shall have the right, at any time and from
time to time, to withdraw such of its own funds from its own General Fund
Account, and to maintain such balances in its General Fund Account, as it shall
deem to be necessary or desirable.

6.2 Communications with Obligors; Granting Parties Remain Liable.

(a) The Collateral Agent in its own name or in the name of others, may at any
time and from time to time after the occurrence and during the continuance of an
Event of Default specified in subsection 8(a) of the Credit Agreement, if the
Discharge of ABL Obligations has occurred (and subject to any applicable
Intercreditor Agreement), communicate with obligors under the Accounts
Receivable and parties to the Contracts (in each case, to the extent
constituting Collateral) to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Accounts Receivable or
Contracts.

(b) Upon the request of the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default specified in subsection 8(a)
of the Credit Agreement, if the Discharge of ABL Obligations has occurred (and
subject to any applicable Intercreditor Agreement), each Grantor shall notify
obligors on such Grantor’s Accounts Receivable and parties to such Grantor’s
Contracts (in each case, to the extent constituting Collateral) that such
Accounts Receivable and such Contracts have been assigned to the Collateral
Agent, for the benefit of the Secured Parties, and that payments in respect
thereof shall be made directly to the Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of such Grantor’s Accounts Receivable to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the Collateral Agent, the Administrative Agent or any other
Secured Party shall have any obligation or liability under any Account
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account Receivable (or any agreement giving
rise thereto) to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

 

-31-



--------------------------------------------------------------------------------

6.3 Pledged Stock.

(a) Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given notice to the relevant Pledgor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
subsection 6.3(b), each Pledgor shall be permitted to receive all cash dividends
and distributions paid in respect of the Pledged Stock (subject to the last two
sentences of subsection 5.3.1 of this Agreement) and all payments made in
respect of the Pledged Notes, to the extent permitted in the Credit Agreement,
and to exercise all voting and corporate rights with respect to the Pledged
Stock; provided, however, that no vote shall be cast or corporate right
exercised or such other action taken (other than in connection with a
transaction expressly permitted by the Credit Agreement) which, in the
Collateral Agent’s reasonable judgment, would materially impair the Pledged
Stock or the related rights or remedies of the Secured Parties or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give written notice of its intent to exercise such rights to the
relevant Pledgor or Pledgors, (i) the Collateral Agent or the applicable
Collateral Representative, ABL Agent, First Lien Note Agent, or any Additional
Agent, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, shall have the right to receive any and all cash
dividends, payments or other Proceeds paid in respect of the Pledged Stock and
make application thereof to the Obligations of the relevant Pledgor in such
order as is provided in subsection 6.5, and (ii) any or all of the Pledged Stock
shall be registered in the name of the Collateral Agent or the applicable
Collateral Representative, ABL Agent, First Lien Note Agent, or any Additional
Agent, or the respective nominee of any thereof, as applicable, in accordance
with any applicable Intercreditor Agreement, and the Collateral Agent or the
applicable Collateral Representative, ABL Agent, First Lien Note Agent, or any
Additional Agent, or acting through its respective nominee, as applicable, in
accordance with the terms of any applicable Intercreditor Agreement, may
thereafter exercise (x) all voting, corporate and other rights pertaining to
such Pledged Stock at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange,
subscription and any other rights, privileges or options pertaining to such
Pledged Stock as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Stock upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any Issuer, or upon the
exercise by the relevant Pledgor or the Collateral Agent or the applicable
Collateral Representative, ABL Agent, First Lien Note Agent, or any Additional
Agent, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, of any right, privilege or option pertaining to such
Pledged Stock, and in connection therewith, the right to deposit and deliver any
and all of the Pledged Stock with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Collateral Agent or the applicable Collateral Representative, ABL Agent, First
Lien Note Agent, or any Additional Agent, as applicable, in accordance with the
terms of any applicable Intercreditor Agreement, may reasonably determine), all
without liability (other than for its gross negligence or willful misconduct)
except to account for property actually received by it, but the Collateral Agent
or the applicable Collateral Representative, ABL Agent, First Lien Note Agent,
or any Additional Agent, as applicable, shall have no duty to any Pledgor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing, provided that the Collateral Agent or
the applicable Collateral Representative, ABL Agent, First Lien Note Agent, or
any Additional Agent, as applicable, shall not exercise any voting or other
consensual rights pertaining to the Pledged Stock in any way that would
constitute an exercise of the remedies described in subsection 6.6 other than in
accordance with subsection 6.6.

(c) Each Pledgor hereby authorizes and instructs each Issuer or maker of any
Pledged Securities pledged by such Pledgor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is

 

-32-



--------------------------------------------------------------------------------

otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Pledgor, and each Pledgor agrees that each Issuer
or maker shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Securities directly to the Collateral Agent.

6.4 Proceeds To Be Turned Over to the Collateral Agent. In addition to the
rights of the Collateral Agent and the other Secured Parties specified in
subsection 6.1 with respect to payments of Accounts Receivable constituting
Collateral, if an Event of Default shall occur and be continuing, and the
Collateral Agent shall have instructed any Grantor to do so, all Proceeds of
Security Collateral received by such Grantor consisting of cash, checks and
other Cash Equivalent items shall be held by such Grantor in trust for the
Collateral Agent and the other Secured Parties hereto, the ABL Agent and the
other ABL Secured Parties (as defined in the Base Intercreditor Agreement), the
First Lien Note Agent and the First Lien Noteholder Secured Parties (as defined
in the Base Intercreditor Agreement or the Cash Flow Intercreditor Agreement, as
applicable), any Additional Agent and the other applicable Additional Secured
Parties (as defined in the Base Intercreditor Agreement or the Cash Flow
Intercreditor Agreement, as applicable), the Second Lien Note Agent and the
Second Lien Noteholder Secured Parties (as defined in the Base Intercreditor
Agreement or the Cash Flow Intercreditor Agreement, as applicable) or the
applicable Collateral Representative, as applicable, in accordance with the
terms of any applicable Intercreditor Agreement, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent, or the applicable Collateral Representative, ABL Agent,
First Lien Note Agent, or any Additional Agent, as applicable, in accordance
with the terms of any applicable Intercreditor Agreement (or their respective
agents appointed for purposes of perfection), in the exact form received by such
Grantor (duly indorsed by such Grantor to the Collateral Agent, or the
applicable Collateral Representative, ABL Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, if required). All Proceeds of Security Collateral
received by the Collateral Agent hereunder shall be held by the Collateral Agent
in the relevant Collateral Proceeds Account maintained under its sole dominion
and control. All Proceeds of Security Collateral while held by the Collateral
Agent in such Collateral Proceeds Account (or by the relevant Grantor in trust
for the Collateral Agent and the other Secured Parties) shall continue to be
held as collateral security for all the Obligations of such Grantor and shall
not constitute payment thereof until applied as provided in subsection 6.5.

6.5 Application of Proceeds. It is agreed that if an Event of Default shall
occur and be continuing, any and all Proceeds of the relevant Granting Party’s
Collateral (as defined in the Credit Agreement) received by the Collateral Agent
(whether from the relevant Granting Party or otherwise) shall be held by the
Collateral Agent for the benefit of the Secured Parties as collateral security
for the Obligations of the relevant Granting Party (whether matured or
unmatured), and/or then or at any time thereafter may, in the sole discretion of
the Collateral Agent, be applied by the Collateral Agent against the Obligations
of the relevant Granting Party then due and owing in the order of priority set
forth in each applicable Intercreditor Agreement.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations to the extent permitted by applicable law, all
rights and remedies of a secured party under the Code or any other applicable
law. Without limiting the generality of the foregoing, to the extent permitted
by applicable law, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Granting Party or any
other Person (all and each of which demands, defenses, advertisements

 

-33-



--------------------------------------------------------------------------------

and notices are hereby waived), may in such circumstances, forthwith (subject to
the terms of any documentation governing any Special Purpose Financing, and
subject to each applicable Intercreditor Agreement) collect, receive,
appropriate and realize upon the Security Collateral, or any part thereof,
and/or may forthwith, subject to any existing reserved rights or licenses, sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Security Collateral or any part thereof (or contract to do any of
the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Collateral Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Collateral Agent or
any other Secured Party shall have the right, to the extent permitted by law,
upon any such sale or sales, to purchase the whole or any part of the Security
Collateral so sold, free of any right or equity of redemption in such Granting
Party, which right or equity is hereby waived and released. Each Granting Party
further agrees, at the Collateral Agent’s request (subject to the terms of any
documentation governing any Special Purpose Financing), to assemble the Security
Collateral and make it available to the Collateral Agent at places which the
Collateral Agent shall reasonably select, whether at such Granting Party’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this subsection 6.6, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Security Collateral or in
any way relating to the Security Collateral or the rights of the Collateral
Agent and the other Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations of the relevant Granting Party then due and owing, in the
order of priority specified in subsection 6.5 above, and only after such
application and after the payment by the Collateral Agent of any other amount
required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the Code, need the Collateral Agent account for the
surplus, if any, to such Granting Party. To the extent permitted by applicable
law, (i) such Granting Party waives all claims, damages and demands it may
acquire against the Collateral Agent or any other Secured Party arising out of
the repossession, retention or sale of the Security Collateral, other than any
such claims, damages and demands that may arise from the gross negligence or
willful misconduct of any of the Collateral Agent or such other Secured Party,
and (ii) if any notice of a proposed sale or other disposition of Security
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

6.7 Registration Rights.

(a) If the Collateral Agent shall determine to exercise its right to sell any or
all of the Pledged Stock pursuant to subsection 6.6, and if in the reasonable
opinion of the Collateral Agent it is necessary or reasonably advisable to have
the Pledged Stock, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Pledgor will use its reasonable
best efforts to cause the Issuer thereof to (i) execute and deliver, and use its
reasonable best efforts to cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the reasonable opinion of the Collateral
Agent, necessary or advisable to register such Pledged Stock, or that portion
thereof to be sold, under the provisions of the Securities Act, (ii) use its
reasonable best efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of not more than one year
from the date of the first public offering of such Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the reasonable opinion of the Collateral Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Such Pledgor agrees to use its reasonable best
efforts to cause such Issuer to comply with the provisions of the securities or
“Blue Sky” laws of any and

 

-34-



--------------------------------------------------------------------------------

all states and the District of Columbia that the Collateral Agent shall
reasonably designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) that will satisfy
the provisions of Section 11(a) of the Securities Act.

(b) Such Pledgor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all such Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Such Pledgor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, to the extent permitted by applicable law, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Collateral Agent shall not be under any obligation to delay a sale
of any of the Pledged Stock for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.

(c) Such Pledgor agrees to use its reasonable best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of such Pledged Stock pursuant to this subsection 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Such Pledgor further agrees that a breach of any of the covenants contained in
this subsection 6.7 will cause irreparable injury to the Collateral Agent and
the Lenders, that the Collateral Agent and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this subsection 6.7 shall be specifically enforceable
against such Pledgor, and, to the extent permitted by applicable law, such
Pledgor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred or is continuing under the Credit Agreement.

6.8 Waiver; Deficiency. Each Granting Party shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Loans and, to the extent then
due and owing, all other Obligations of such Granting Party and the reasonable
fees and disbursements of any attorneys employed by the Collateral Agent or any
other Secured Party to collect such deficiency.

SECTION 7 THE COLLATERAL AGENT

7.1 Collateral Agent’s Appointment as Attorney-in-fact, etc.

(a) Each Granting Party hereby irrevocably constitutes and appoints the
Collateral Agent and any authorized officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Granting Party and in the
name of such Granting Party or in its own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that may be reasonably necessary
or desirable to accomplish the purposes of this Agreement to the extent
permitted by applicable law, provided that the Collateral Agent agrees not to
exercise such power except upon the occurrence and during the continuance of any
Event of Default, and in accordance with and subject to each applicable
Intercreditor Agreement. Without limiting the generality of the foregoing, at
any time when an Event of Default has occurred and is continuing (in each case
to the extent permitted by applicable law) and subject to each applicable
Intercreditor Agreement, (x) each Pledgor hereby gives the

 

-35-



--------------------------------------------------------------------------------

Collateral Agent the power and right, on behalf of such Pledgor, without notice
or assent by such Pledgor, to execute, in connection with any sale provided for
in subsection 6.6 or 6.7, any indorsements, assessments or other instruments of
conveyance or transfer with respect to such Pledgor’s Pledged Collateral, and
(y) each Grantor hereby gives the Collateral Agent the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
or all of the following:

(i) subject to the terms of any documentation governing any Special Purpose
Financing, in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account Receivable of
such Grantor that constitutes Collateral or with respect to any other Security
Collateral of such Grantor and file any claim or take any other action or
institute any proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account Receivable of such Grantor that constitutes
Collateral or with respect to any other Collateral of such Grantor whenever
payable;

(ii) in the case of any Copyright, Patent, or Trademark constituting Collateral
of such Grantor, execute and deliver any and all agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to such
Grantor to evidence the Collateral Agent’s and the Lenders’ security interest in
such Copyright, Patent, or Trademark and the goodwill and general intangibles of
such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens, other than Liens permitted under this
Agreement or the other Loan Documents, levied or placed on the Security
Collateral of such Grantor, effect any repairs or any insurance called for by
the terms of this Agreement and pay all or any part of the premiums therefor and
the costs thereof; and

(iv) subject to the terms of any documentation governing any Special Purpose
Financing, (A) direct any party liable for any payment under any of the Security
Collateral of such Grantor to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (B) ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Security Collateral of such
Grantor; (C) sign and indorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Security Collateral of such Grantor; (D) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Security Collateral of such Grantor or any portion
thereof and to enforce any other right in respect of any Security Collateral of
such Grantor; (E) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral of such Grantor; (F) settle, compromise
or adjust any such suit, action or proceeding described in clause (E) above and,
in connection therewith, to give such discharges or releases as the Collateral
Agent may deem appropriate; (G) subject to any existing reserved rights or
licenses, assign any Copyright, Patent or Trademark constituting Collateral of
such Grantor (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), for such term or terms, on such
conditions, and in such manner, as the Collateral Agent shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Security Collateral
of such Grantor as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and such Grantor’s expense, at any time,

 

-36-



--------------------------------------------------------------------------------

or from time to time, all acts and things which the Collateral Agent deems
necessary to protect, preserve or realize upon the Security Collateral of such
Grantor and the Collateral Agent’s and the other Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

(b) The reasonable expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this subsection 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due ABR Loans, from the date of payment by the
Collateral Agent to the date reimbursed by the relevant Granting Party, shall be
payable by such Granting Party to the Collateral Agent on demand.

(c) Each Granting Party hereby ratifies all that said attorney shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to the relevant Granting Party until this Agreement is terminated as to such
Granting Party, and the security interests in the Security Collateral of such
Granting Party created hereby are released.

7.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Security Collateral in
its possession, under Section 9-207 of the Code or otherwise, shall be to deal
with it in the same manner as the Collateral Agent deals with similar property
for its own account. None of the Collateral Agent, any other Secured Party or
any of their respective officers, directors, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Security Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Security Collateral upon the request of any Granting Party or any
other Person or, except as otherwise provided herein, to take any other action
whatsoever with regard to the Security Collateral or any part thereof. The
powers conferred on the Collateral Agent and the other Secured Parties hereunder
are solely to protect the Collateral Agent’s and the other Secured Parties’
interests in the Security Collateral and shall not impose any duty upon the
Collateral Agent or any other Secured Party to exercise any such powers. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Granting Party for any act or failure to act hereunder,
except as otherwise provided herein or for their own gross negligence or willful
misconduct.

7.3 Financing Statements. Pursuant to any applicable law, each Granting Party
authorizes the Collateral Agent to file or record financing statements and other
filing or recording documents or instruments with respect to such Granting
Party’s Security Collateral without the signature of such Granting Party in such
form and in such filing offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement. Each Granting Party authorizes the Collateral Agent to use any
collateral description reasonably determined by the Collateral Agent, including
the collateral description “all personal property” or “all assets” in any such
financing statements. The Collateral Agent agrees to notify the relevant
Granting Party of any financing or continuation statement filed by it; provided
that any failure to give such notice shall not affect the validity or
effectiveness of any such filing.

7.4 Authority of Collateral Agent. Each Granting Party acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement or any

 

-37-



--------------------------------------------------------------------------------

amendment, supplement or other modification of this Agreement shall, as between
the Collateral Agent and the Secured Parties, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Granting
Parties the Collateral Agent shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and no Granting Party shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

7.5 Right of Inspection. Upon reasonable written advance notice to any Grantor
and as often as may reasonably be desired, or at any time and from time to time
after the occurrence and during the continuation of an Event of Default, the
Collateral Agent shall have reasonable access during normal business hours to
all the books, correspondence and records of such Grantor, and the Collateral
Agent and its representatives may examine the same, and to the extent reasonable
take extracts therefrom and make photocopies thereof, and such Grantor agrees to
render to the Collateral Agent, at such Grantor’s reasonable cost and expense,
such clerical and other assistance as may be reasonably requested with regard
thereto. The Collateral Agent and its representatives shall also have the right,
upon reasonable advance written notice to such Grantor subject to any lease
restrictions, to enter during normal business hours into and upon any premises
owned, leased or operated by such Grantor where any of such Grantor’s Inventory
or Equipment is located for the purpose of inspecting the same, observing its
use or otherwise protecting its interests therein to the extent not inconsistent
with the provisions of the Credit Agreement and the other Loan Documents (and
subject to each applicable Intercreditor Agreement).

SECTION 8 NON-LENDER SECURED PARTIES

8.1 Rights to Collateral.

(a) The Non-Lender Secured Parties shall not have any right whatsoever to do any
of the following: (i) exercise any rights or remedies with respect to the
Collateral (such term, as used in this Section 8, having the meaning assigned to
it in the Credit Agreement), or to direct the Collateral Agent to do the same,
including, without limitation, the right to (A) enforce any Liens or sell or
otherwise foreclose on any portion of the Collateral, (B) request any action,
institute any proceedings, exercise any voting rights, give any instructions,
make any election, notify account debtors or make collections with respect to
all or any portion of the Collateral or (C) release any Guarantor under this
Agreement or release any Collateral from the Liens of any Security Document or
consent to or otherwise approve any such release; (ii) demand, accept or obtain
any Lien on any Collateral (except for Liens arising under, and subject to the
terms of, the Security Documents); (iii) vote in any Bankruptcy Case or similar
proceeding in respect of the Borrower or any of its Subsidiaries (any such
proceeding, for purposes of this clause (a), a “Bankruptcy”) with respect to, or
take any other actions concerning the Collateral; (iv) receive any proceeds from
any sale, transfer or other disposition of any of the Collateral (except in
accordance with the Security Documents); (v) oppose any sale, transfer or other
disposition of the Collateral; (vi) object to any debtor-in-possession financing
in any Bankruptcy which is provided by one or more Lenders among others
(including on a priming basis under Section 364(d) of the Bankruptcy Code);
(vii) object to the use of cash collateral in respect of the Collateral in any
Bankruptcy; or (viii) seek, or object to the Lenders seeking on an equal basis,
any adequate protection or relief from the automatic stay with respect to the
Collateral in any Bankruptcy.

(b) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the Collateral Agent and the Lenders,
with the consent of the Collateral Agent, may enforce the provisions of the
Security Documents and exercise remedies thereunder and under any other Loan
Documents

 

-38-



--------------------------------------------------------------------------------

(or refrain from enforcing rights and exercising remedies), all in such order
and in such manner as they may determine in the exercise of their sole business
judgment. Such exercise and enforcement shall include, without limitation, the
rights to collect, sell, dispose of or otherwise realize upon all or any part of
the Collateral, to incur expenses in connection with such collection, sale,
disposition or other realization and to exercise all the rights and remedies of
a secured lender under the Uniform Commercial Code of any applicable
jurisdiction. The Non-Lender Secured Parties by their acceptance of the benefits
of this Agreement and the other Security Documents hereby agree not to contest
or otherwise challenge any such collection, sale, disposition or other
realization of or upon all or any of the Collateral. Whether or not a Bankruptcy
Case has been commenced, the Non-Lender Secured Parties shall be deemed to have
consented to any sale or other disposition of any property, business or assets
of the Borrower or any of its Subsidiaries and the release of any or all of the
Collateral from the Liens of any Security Document in connection therewith.

(c) Notwithstanding any provision of this subsection 8.1, the Non-Lender Secured
Parties shall be entitled, subject to each applicable Intercreditor Agreement,
to file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleadings (A) in order to prevent
any Person from seeking to foreclose on the Collateral or supersede the
Non-Lender Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Lender Secured
Parties. Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with each applicable
Intercreditor Agreement and authorizes the Collateral Agent to enter into each
Intercreditor Agreement on its behalf.

(d) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement, agrees that the Collateral Agent and the Lenders may deal with the
Collateral, including any exchange, taking or release of Collateral, may change
or increase the amount of the Borrower Obligations and/or the Guarantor
Obligations, and may release any Guarantor from its Obligations hereunder, all
without any liability or obligation (except as may be otherwise expressly
provided herein) to the Non-Lender Secured Parties.

8.2 Appointment of Agent. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement and the other Security Documents, shall be deemed
irrevocably to make, constitute and appoint the Collateral Agent, as agent under
the Credit Agreement (and all officers, employees or agents designated by the
Collateral Agent) as such Person’s true and lawful agent and attorney-in-fact,
and in such capacity, the Collateral Agent shall have the right, with power of
substitution for the Non-Lender Secured Parties and in each such Person’s name
or otherwise, to effectuate any sale, transfer or other disposition of the
Collateral. It is understood and agreed that the appointment of the Collateral
Agent as the agent and attorney-in-fact of the Non-Lender Secured Parties for
the purposes set forth herein is coupled with an interest and is irrevocable. It
is understood and agreed that the Collateral Agent has appointed the
Administrative Agent as its agent for purposes of perfecting certain of the
security interests created hereunder and for otherwise carrying out certain of
its obligations hereunder.

8.3 Waiver of Claims. To the maximum extent permitted by law, each Non-Lender
Secured Party waives any claim it might have against the Collateral Agent or the
Lenders with respect to, or arising out of, any action or failure to act or any
error of judgment, negligence, or mistake or oversight whatsoever on the part of
the Collateral Agent or the Lenders or their respective directors, officers,
employees or agents with respect to any exercise of rights or remedies under the
Loan Documents or any transaction relating to the Collateral (including, without
limitation, any such exercise described in subsection 8.1(b) above), except for
any such action or failure to act which constitutes willful misconduct or gross
negligence

 

-39-



--------------------------------------------------------------------------------

of such Person. None of the Collateral Agent, any Lender or any of their
respective directors, officers, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of the Borrower any Subsidiary of the Borrower, any
Non-Lender Secured Party or any other Person or to take any other action or
forbear from doing so whatsoever with regard to the Collateral or any part
thereof, except for any such action or failure to act which constitutes willful
misconduct or gross negligence of such Person.

8.4 Designation of Non-Lender Secured Parties. The Borrower may from time to
time designate a Person as a “Bank Products Affiliate,” a “Bank Products
Provider,” a “Hedging Affiliate” or a “Management Credit Provider” hereunder by
written notice to the Collateral Agent. Upon being so designated by the
Borrower, such Bank Products Provider, Bank Products Affiliate, Hedging
Affiliate or Management Credit Provider (as the case may be) shall be a
Non-Lender Secured Party for the purposes of this Agreement for as long as so
designated by the Borrower; provided that, at the time of the Borrower’s
designation of such Non-Lender Secured Party, the obligations of such Grantor
under the applicable Hedging Agreement, Bank Products Agreement or Management
Guarantee (as the case may be) have not been designated as ABL Obligations;
provided further that the Borrower may not terminate such designation prior to
the termination of the applicable Bank Products Agreement, Hedging Agreement or
Management Guarantee (as applicable) without the consent of the relevant
Non-Lender Secured Party.

SECTION 9 MISCELLANEOUS

9.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Granting Party and the Collateral Agent;
provided that (a) any provision of this Agreement imposing obligations on any
Granting Party may be waived by the Collateral Agent in a written instrument
executed by the Collateral Agent and (b) if separately agreed in writing between
the Borrower and any Non-Lender Secured Party (and such Non-Lender Secured Party
has been designated in writing by the Borrower to the Collateral Agent for
purposes of this sentence, for so long as so designated), no such amendment,
modification or waiver shall amend, modify or waive subsection 6.5 (or the
definition of “Non-Lender Secured Party” or “Secured Party” to the extent
relating thereto) if such amendment, modification or waiver would directly and
adversely affect such Non-Lender Secured Party without the written consent of
such Non-Lender Secured Party. For the avoidance of doubt, it is understood and
agreed that any amendment, amendment and restatement, waiver, supplement or
other modification of or to any Intercreditor Agreement that would have the
effect, directly or indirectly, through any reference herein to any
Intercreditor Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying this Agreement, or any term or provision hereof, or any
right or obligation of any Granting Party hereunder or in respect hereof, shall
not be given such effect except pursuant to a written instrument executed by
each affected Granting Party and the Collateral Agent in accordance with this
subsection 9.1.

9.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Granting Party hereunder shall be effected in the manner provided for in
subsection 10.2 of the Credit Agreement; provided that any such notice, request
or demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1, unless and until such Guarantor shall
change such address by notice to the Collateral Agent and the Administrative
Agent given in accordance with subsection 10.2 of the Credit Agreement.

9.3 No Waiver by Course of Conduct; Cumulative Remedies. None of the Collateral
Agent or any other Secured Party shall by any act (except by a written
instrument pursuant to subsection 9.1),

 

-40-



--------------------------------------------------------------------------------

delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of the Collateral
Agent or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the Collateral
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Collateral Agent or such other Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

9.4 Enforcement Expenses; Indemnification.

(a) Each Guarantor jointly and severally agrees to pay or reimburse each Secured
Party and the Collateral Agent for all their respective reasonable costs and
expenses incurred in collecting against any Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement against such Guarantor and the other Loan Documents to which such
Guarantor is a party, including, without limitation, the reasonable fees and
disbursements of counsel to the Secured Parties, the Collateral Agent and the
Administrative Agent.

(b) Each Grantor jointly and severally agrees to pay, and to save the Collateral
Agent, the Administrative Agent and the other Secured Parties harmless from,
(x) any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other similar taxes which may be
payable or determined to be payable with respect to any of the Security
Collateral or in connection with any of the transactions contemplated by this
Agreement and (y) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement (collectively, the “indemnified
liabilities”), in each case to the extent the Borrower would be required to do
so pursuant to subsection 10.5 of the Credit Agreement, and in any event
excluding any taxes or other indemnified liabilities arising from gross
negligence or willful misconduct of the Collateral Agent, the Administrative
Agent or any other Secured Party.

(c) The agreements in this subsection 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

9.5 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Granting Parties, the Collateral Agent and the Secured
Parties and their respective successors and assigns; provided that no Granting
Party may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Collateral Agent, except
as permitted hereby or by the Credit Agreement.

9.6 Set-off. Each Guarantor hereby irrevocably authorizes each of the
Administrative Agent and the Collateral Agent and each other Secured Party at
any time and from time to time without notice to such Guarantor, any other
Guarantor or the Borrower, any such notice being expressly waived by each
Guarantor and by the Borrower, to the extent permitted by applicable law, upon
the occurrence and during the continuance of an Event of Default under
subsection 8(a) of the Credit Agreement so long as any amount remains unpaid
after it becomes due and payable by such Guarantor hereunder, to set-off and
appropriate and apply against any such amount any and all deposits (general or
special, time or demand, provisional or final) (other than the Collateral
Proceeds Account), in any currency, and any other credits,

 

-41-



--------------------------------------------------------------------------------

indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Collateral Agent, the Administrative Agent or such other Secured
Party to or for the credit or the account of such Guarantor, or any part thereof
in such amounts as the Collateral Agent, the Administrative Agent or such other
Secured Party may elect. The Collateral Agent, the Administrative Agent and each
other Secured Party shall notify such Guarantor promptly of any such set-off and
the application made by the Collateral Agent, the Administrative Agent or such
other Secured Party of the proceeds thereof; provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Collateral Agent, the Administrative Agent and each other Secured
Party under this subsection 9.6 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Collateral
Agent, the Administrative Agent or such other Secured Party may have.

9.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

9.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock issued by a
Foreign Subsidiary, all rights, powers and remedies provided in this Agreement
may be exercised only to the extent that they do not violate any provision of
any law, rule or regulation of any Governmental Authority applicable to any such
Pledged Stock or affecting the legality, validity or enforceability of any of
the provisions of this Agreement against the Pledgor (such laws, rules or
regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.

9.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

9.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Granting Parties, the Collateral Agent, the
Administrative Agent and the other Secured Parties with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Granting Parties, the Collateral Agent or any other Secured
Party relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

9.12 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

-42-



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in subsection 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) or the Borrower (in the case of the Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any punitive damages.

9.13 Acknowledgments. Each Granting Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) none of the Collateral Agent, the Administrative Agent or any other Secured
Party has any fiduciary relationship with or duty to any Guarantor arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Guarantors, on the one hand, and the Collateral
Agent, the Administrative Agent and the other Secured Parties, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.

9.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.15 Additional Granting Parties. Each new Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to subsection 6.9(b) of
the Credit Agreement shall become a Granting Party for all purposes of this
Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in substantially the form of Annex 2 hereto. Each existing Granting
Party that is required to become a Pledgor with respect to Capital Stock of any
new Subsidiary of the Borrower pursuant to subsection 6.9(b) and 6.9(c) of the
Credit Agreement shall become a Pledgor with respect thereto upon execution and
delivery by such Granting Party of a Supplemental Agreement in substantially the
form of Annex 3 hereto.

 

-43-



--------------------------------------------------------------------------------

9.16 Releases.

(a) At such time as the Loans and the other Obligations (other than any
Obligations owing to a Non-Lender Secured Party) then due and owing shall have
been paid in full, the Commitments have been terminated, all Security Collateral
shall be automatically released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Granting Party hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Security Collateral shall revert to the
Granting Parties. At the request and sole expense of any Granting Party
following any such termination, the Collateral Agent shall deliver to such
Granting Party any Security Collateral held by the Collateral Agent hereunder,
and the Collateral Agent and the Administrative Agent shall execute and deliver
to such Granting Party such releases and other documents (including without
limitation UCC termination statements), and do or cause to be done all other
acts, as such Granting Party shall reasonably request to evidence such
termination.

(b) In connection with any sale or other disposition of Security Collateral
permitted by the Credit Agreement (other than any sale or disposition to another
Grantor), the Lien pursuant to this Agreement on such sold or disposed of
Security Collateral shall be automatically released. In connection with the sale
or other disposition of all of the Capital Stock of any Guarantor (other than to
the Borrower or a Restricted Subsidiary) or the sale or other disposition of
Security Collateral (other than a sale or disposition to another Grantor)
permitted under the Credit Agreement, the Collateral Agent shall, upon receipt
from the Borrower of a written request for the release of such Guarantor from
its Guarantee or the release of the Security Collateral subject to such sale or
other disposition, identifying such Guarantor or the relevant Security
Collateral and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents, deliver to
the Borrower or the relevant Granting Party any of the relevant Security
Collateral held by the Collateral Agent hereunder and the Collateral Agent and
the Administrative Agent shall execute and deliver to the relevant Granting
Party (at the sole cost and expense of such Granting Party) all releases or
other documents (including without limitation UCC termination statements), and
do or cause to be done all other acts, necessary or reasonably desirable for the
release of such Guarantee or the Liens created hereby on such Security
Collateral, as applicable, as such Granting Party may reasonably request.

(c) Upon the designation of any Granting Party as an Unrestricted Subsidiary in
accordance with the provisions of the Credit Agreement, the Lien pursuant to
this Agreement on all Security Collateral of such Granting Party (if any) shall
be automatically released, and the Guarantee (if any) of such Granting Party,
and all obligations of such Granting Party hereunder, shall terminate, all
without delivery of any instrument or performance of any act by any party and
the Collateral Agent shall, upon the request of the Borrower, deliver to such
Granting Party any Security Collateral of such Granting Party held by the
Collateral Agent hereunder and the Collateral Agent and the Administrative Agent
shall execute and deliver to such Granting Party (at the sole cost and expense
of such Granting Party) all releases or other documents (including without
limitation UCC termination statements), and do or cause to be done all other
acts, necessary or reasonably desirable for the release of such Granting Party
from its Guarantee (if any) or the Liens created hereby (if any) on such
Granting Party’s Security Collateral, as applicable, as such Granting Party may
reasonably request.

 

-44-



--------------------------------------------------------------------------------

(d) Upon the designation of any Issuer that is a Subsidiary of any Granting
Party as an Unrestricted Subsidiary in accordance with the provisions of the
Credit Agreement, the Lien pursuant to this Agreement on all Pledged Stock
issued by such Issuer shall be automatically released, all without delivery of
any instrument or performance of any act by any party and the Collateral Agent
shall, upon the request of the Borrower, deliver to such Granting Party any such
Pledged Stock held by the Collateral Agent hereunder and the Collateral Agent
and the Administrative Agent shall execute and deliver to the relevant Granting
Party (at the sole cost and expense of such Granting Party) all releases or
other documents (including without limitation UCC termination statements), and
do or cause to be done all other acts, necessary or reasonably desirable for the
release of the Liens created hereby on such Pledged Stock, as applicable, as
such Granting Party may reasonably request.

(e) In addition, the Lien pursuant to this agreement shall be released on
Collateral as provided in the Base Intercreditor Agreement or the Cash Flow
Intercreditor Agreement. At the request and sole expense of any Granting Party
following any such release, the Collateral Agent shall deliver to such Granting
Party any Collateral held by the Collateral Agent hereunder, and the Collateral
Agent and the Administrative Agent shall execute and deliver to such Granting
Party such releases and other documents (including without limitation UCC
termination statements), and do or cause to be done all other acts, as such
Granting Party shall reasonably request to evidence such release.

9.17 Judgment.

(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Collateral Agent could purchase the first currency with such
other currency on the Business Day preceding the day on which final judgment is
given.

(b) The obligations of any Guarantor in respect of this Agreement to the
Collateral Agent, for the benefit of each holder of Secured Obligations, shall,
notwithstanding any judgment in a currency (the “judgment currency”) other than
the currency in which the sum originally due to such holder is denominated (the
“original currency”), be discharged only to the extent that on the Business Day
following receipt by the Collateral Agent of any sum adjudged to be so due in
the judgment currency, the Collateral Agent may in accordance with normal
banking procedures purchase the original currency with the judgment currency; if
the amount of the original currency so purchased is less than the sum originally
due to such holder in the original currency, such Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Collateral Agent, for the benefit of such holder, against such loss, and if the
amount of the original currency so purchased exceeds the sum originally due to
the Collateral Agent, the Collateral Agent agrees to remit to the Borrower, such
excess. This covenant shall survive the termination of this Agreement and
payment of the Obligations and all other amounts payable hereunder.

9.18 Transfer Tax Acknowledgment. Each party hereto acknowledges that the shares
delivered hereunder are being transferred to and deposited with the Collateral
Agent (or other Person in accordance with any applicable Intercreditor
Agreement) as collateral security for the Obligations and that this Section 9.18
is intended to be the certificate of exemption from New York stock transfer
taxes for the purposes of complying with Section 270.5(b) of the Tax Law of the
State of New York.

[Remainder of page left blank intentionally; signature pages follow.]

 

-45-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

HD SUPPLY, INC. By:  

/s/ Vidya Chauhan

  Name: Vidya Chauhan   Title: Senior Vice President, Strategic Business
Development

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

BRAFASCO HOLDINGS II, INC.

BRAFASCO HOLDINGS, INC.

COX LUMBER CO.

CREATIVE TOUCH INTERIORS, INC.

HD SUPPLY CONSTRUCTION SUPPLY GROUP, INC.

HD SUPPLY FACILITIES MAINTENANCE GROUP, INC.

HD SUPPLY FASTENERS & TOOLS, INC.

HD SUPPLY GP & MANAGEMENT, INC.

HD SUPPLY MANAGEMENT, INC.

HD SUPPLY UTILITIES GROUP, INC.

HD SUPPLY WATERWORKS GROUP, INC.

HSI IP, INC.

SUNBELT SUPPLY CANADA, INC.

WHITE CAP CONSTRUCTION SUPPLY, INC.

By:  

/s/ Vidya Chauhan

  Name: Vidya Chauhan   Title: Vice President

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

HD BUILDER SOLUTIONS GROUP, LLC By:  

/s/ Vidya Chauhan

  Name: Vidya Chauhan   Title: Vice President HD SUPPLY DISTRIBUTION SERVICES,
LLC By:  

/s/ Vidya Chauhan

  Name: Vidya Chauhan   Title: Vice President HD SUPPLY REPAIR & REMODEL, LLC
By:  

/s/ Vidya Chauhan

  Name: Vidya Chauhan   Title: Vice President WILLIAMS BROS. LUMBER COMPANY, LLC
By:  

/s/ Vidya Chauhan

  Name: Vidya Chauhan   Title: Vice President

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

HD SUPPLY CONSTRUCTION SUPPLY, LTD. By: HD Supply GP & Management, Inc., its
general partner By:  

/s/ Vidya Chauhan

  Name: Vidya Chauhan   Title: Vice President HD SUPPLY ELECTRICAL, LTD. By: HD
Supply GP & Management, Inc., its general partner By:  

/s/ Vidya Chauhan

  Name: Vidya Chauhan   Title: Vice President HD SUPPLY FACILITIES MAINTENANCE,
LTD. By: HD Supply GP & Management, Inc., its general partner By:  

/s/ Vidya Chauhan

  Name: Vidya Chauhan   Title: Vice President HD SUPPLY HOLDINGS, LLC By:  

/s/ Vidya Chauhan

  Name: Vidya Chauhan   Title: Vice President

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

HD SUPPLY UTILITIES, LTD. By: HD Supply GP & Management, Inc., its general
partner By:  

/s/ Vidya Chauhan

  Name: Vidya Chauhan   Title: Vice President HD SUPPLY WATERWORKS, LTD. By: HD
Supply GP & Management, Inc., its general partner By:  

/s/ Vidya Chauhan

  Name: Vidya Chauhan   Title: Vice President MADISON CORNER, LLC By: Cox Lumber
Co., its managing member By:  

/s/ Vidya Chauhan

  Name: Vidya Chauhan   Title: Vice President PARK-EMP, LLC By: Cox Lumber Co.,
its managing member By:  

/s/ Vidya Chauhan

  Name: Vidya Chauhan   Title: Vice President

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

HD SUPPLY SUPPORT SERVICES, INC. By:  

/s/ Katherine Boelte

  Name: Katherine Boelte   Title: Vice President PROVALUE, LLC By: HD Supply
Support Services, Inc., its managing member By:  

/s/ Katherine Boelte

  Name: Katherine Boelte   Title: Vice President

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

HDS IP HOLDING, LLC By:  

/s/ Ricardo Nunez

  Name: Ricardo Nunez   Title: Vice President

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

 

HD SUPPLY DISTRIBUTION SERVICES, LLC By: HD SUPPLY GP & MANAGEMENT INC., as
Manager By:  

/s/ Ricardo Nunez

Name:   Ricardo Nunez Title:   Secretary

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date hereof by: BANK OF AMERICA, N.A, as
Administrative Agent and Collateral Agent By:  

/s/ Darleen R Parmelee

  Name: Darleen R Parmelee   Title: Assistant Vice President

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

SCHEDULES

to

GUARANTEE AND COLLATERAL AGREEMENT

made by

HD SUPPLY, INC.,

and the Subsidiary Guarantors,

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent and as Collateral Agent,

Dated as of April 12, 2012



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GRANTORS

Notices, requests or demands to or upon any Grantor under the Guarantee and
Collateral Agreement shall be made to such Grantor as follows:

Any of:

Brafasco Holdings II, Inc.

Brafasco Holdings, Inc.

Cox Lumber Co.

Creative Touch Interiors, Inc.

HD Builder Solutions Group, LLC

HD Supply Construction Supply Group, Inc.

HD Supply Construction Supply, Ltd.

HD Supply Distribution Services, LLC

HD Supply Electrical, Ltd.

HD Supply Facilities Maintenance Group, Inc.

HD Supply Facilities Maintenance, Ltd.

HD Supply Fasteners & Tools, Inc.

HD Supply GP & Management, Inc.

HD Supply Holdings, LLC

HD Supply Management, Inc.

HD Supply Repair & Remodel, LLC

HD Supply Support Services, Inc.

HD Supply Utilities Group, Inc.

HD Supply Utilities, Ltd.

HD Supply Waterworks Group, Inc.

HD Supply Waterworks, Ltd.

HDS IP Holding, LLC

HSI IP, Inc.

Madison Corner, LLC

Park-Emp, LLC

ProValue, LLC

Sunbelt Supply Canada, Inc.

White Cap Construction Supply, Inc.

Williams Bros. Lumber Company, LLC

3100 Cumberland Boulevard,

Suite 1700

Atlanta, GA, 30339

Attention: Ricardo Nunez

Telephone: (770) 852-9321



--------------------------------------------------------------------------------

HDS IP Holding, LLC

101 Convention Center Drive, Suite 850

Las Vegas, NV 89109

Attention: Ricardo Nunez

Telephone: (770) 852-9321

with copies to

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Paul Brusiloff, Esq.

Facsimile: (212) 521-7015

Telephone: (212) 909-6000



--------------------------------------------------------------------------------

Schedule 2

PLEDGED SECURITIES

Pledged Stock:

 

Pledgor

 

Issuer

 

Class of Stock or Interests

   Par
Value      Certificate
No(s).    Number of
Shares or
Interests
Pledged      % of All Issued
Capital or
Other Equity
Interests of
Issuer Pledged  

HD Supply, Inc.

 

Pro Canadian Holdings I, ULC

 

Common

     No par       5      650         65 % 

HD Supply Holdings, LLC

 

Brafasco Holdings II, Inc.

 

Class A Common

   $ 0.01       6      6,667         100 %     

Series A Preferred

   $ 0.01       10      3,867      

Brafasco Holdings II, Inc.

 

Brafasco Holdings, Inc.

 

Common

   $ 0.01       3      1,000         100 % 

Williams Bros. Lumber Co., LLC

 

Cox Lumber Co.

 

Common

   $ 0.01       185      180,000         99.99 %     

Common

   $ 0.01       186      1         0.000006 % 

HD Builder Solutions Group, LLC

 

Creative Touch Interiors, Inc. f/k/a Floors, Inc.

 

Common (voting shares)

     No par       21      490         100 %     

Common (non-voting shares)

     No par       22      510      

HD Supply Holdings, LLC

 

HD Supply Construction Supply Group, Inc.

 

Common

   $ 0.01       3      100         100 % 

Brafasco Holdings II, Inc.

 

HD Supply Fasteners & Tools, Inc.

 

Common

   $ 1.00       44      23,350         100 % 

HD Supply Holdings, LLC

 

HD Supply GP & Management, Inc.

 

Common

     No par       5      1,000         100 % 

HD Supply Holdings, LLC

 

HD Supply International Holdings, Inc.

 

Common

   $ 0.01       1      650         65 % 

HD Supply Holdings, LLC

 

HD Supply Management, Inc.

 

Common

   $ 0.01       3      1,000         100 % 

HD Supply Holdings, LLC

 

HD Supply Facilities Maintenance Group, Inc.

 

Common

     No par       4      100         100 % 



--------------------------------------------------------------------------------

Pledgor

 

Issuer

 

Class of Stock or Interests

   Par
Value      Certificate
No(s).    Number of
Shares or
Interests
Pledged      % of All Issued
Capital or
Other Equity
Interests of
Issuer Pledged  

HD Builder Solutions Group, LLC

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

   $ 1.00       69      1,000         9.09 %     

Class B Non-Voting Common

   $ 1.00       77      2,180         2.00 % 

HD Supply Distribution Services, LLC

   

Class A Voting Common Stock

   $ 1.00       70      1,000         9.09 %     

Class B Non-Voting Common

   $ 1.00       78      1,000         0.92 % 

HD Supply Fasteners & Tools, Inc.

   

Class A Voting Common Stock

   $ 1.00       71      1,000         9.09 %     

Class B Non-Voting Common

   $ 1.00       79      1,000         0.92 % 

HD Supply Repair & Remodel, LLC

   

Class A Voting Common Stock

   $ 1.00       72      1,000         9.09 %     

Class B Non-Voting Common

   $ 1.00       80      1,160         1.07 % 

HD Supply GP & Management, Inc.

   

Class A Voting Common Stock

   $ 1.00       73      70         0.64 %     

Class B Non-Voting Common

   $ 1.00       81      1,033.100         0.95 % 

HD Supply Holdings, LLC

   

Class A Voting Common Stock

   $ 1.00       74      4,583.20         41.66 %     

Class B Non-Voting Common

   $ 1.00       82      69,367.622         63.84 % 

White Cap Construction Supply, Inc.

   

Class A Voting Common Stock

   $ 1.00       75      880.60         8.01 %     

Class B Non-Voting Common

   $ 1.00       83      14,186.466         13.06 % 

HD Supply Construction Supply Group, Inc.

   

Class A Voting Common Stock

   $ 1.00       76      12         0.11 %     

Class B Non-Voting Common

   $ 1.00       84      193.320         0.18 % 

HD Supply Facilities Maintenance Group, Inc.

   

Class A Voting Common Stock

   $ 1.00       77      286.10         2.60 %     

Class B Non-Voting Common

   $ 1.00       85      4,062.620         3.74 % 

HD Supply Facilities Maintenance Group, Inc.

   

Class A Voting Common Stock

   $ 1.00       81      264.20         2.40 %     

Class B Non-Voting Common

   $ 1.00       89      9,809.746         9.03 % 



--------------------------------------------------------------------------------

Pledgor

 

Issuer

 

Class of Stock or Interests

   Par
Value      Certificate
No(s).    Number of
Shares or
Interests
Pledged      % of All Issued
Capital or
Other Equity
Interests of
Issuer Pledged  

HD Supply Utilities Group, Inc.

   

Class A Voting Common Stock

   $ 1.00       79      434.90         3.96 %     

Class B Non-Voting Common

   $ 1.00       87      1,974.446         1.82 % 

HD Supply Waterworks Group, Inc.

   

Class A Voting Common Stock

   $ 1.00       80      469         4.26 %     

Class B Non-Voting Common

   $ 1.00       88      2,682.680         2.47 % 

HD Supply Holdings, LLC

 

HD Supply Utilities Group, Inc.

 

Common

   $ .01            163,056.6         100 % 

HD Supply Holdings, LLC

 

HD Supply Waterworks Group, Inc.

 

Common

     No par       2      100         100 % 

HD Supply Holdings, LLC

 

HSI IP, Inc.

 

Authorized Capital

   $ 1.00       6      1,000         100 % 

HD Supply Holdings, LLC

 

Sunbelt Supply Canada, Inc.

 

Common

   $ .01       2      500         100 % 

HD Supply Construction Supply Group, Inc.

 

White Cap Construction Supply, Inc.

 

Common

   $ 0.01       12      100         100 % 

Pledged Notes:

 

Pledgor

  

Issuer

   Value      Issue Date    Maturity
Date

HD Supply Construction Supply, Ltd.

  

HD Supply Holdings, LLC

   $ 30,745,000.00       2/3/2008    2/3/2013

HD Supply Construction Supply, Ltd.

  

HD Supply Holdings, LLC

   $ 281,645,000.00       2/3/2008    2/3/2013

HD Supply Electrical, Ltd.

  

HD Supply Holdings, LLC

   $ 123,655,000.00       2/3/2008    2/3/2013

HD Supply Facilities Maintenance, Ltd.

  

HD Supply Holdings, LLC

   $ 196,517,000.00       2/3/2008    2/3/2013

HD Supply Facilities Maintenance, Ltd.

  

HD Supply Holdings, LLC

   $ 483,583,000.00       2/3/2008    2/3/2013

HD Supply Utilities, Ltd.

  

HD Supply Holdings, LLC

   $ 176,972,000.00       2/3/2008    2/3/2013

HD Supply Utilities, Ltd.

  

HD Supply Holdings, LLC

   $ 138,673,000.00       2/3/2008    2/3/2013

HD Supply Waterworks, Ltd.

  

HD Supply Holdings, LLC

   $ 829,787,000.00       2/3/2008    2/3/2013



--------------------------------------------------------------------------------

Schedule 3

PERFECTION MATTERS

Intellectual Property Filings

United States Patent and Trademark Office (“USPTO”)

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
April 12, 2012, made by the signatories thereto in favor of Bank of America,
N.A., as administrative agent and collateral agent, to be filed with the
Trademark Division of the United States Patent and Trademark Office.

United States Copyright Office (“USCO”)

Grant of Security Interest in Copyrights, dated as of April 12, 2012, made by
the signatories thereto in favor of Bank of America, N.A., as administrative
agent and collateral agent, to be filed with the United States Copyright Office.

Existing Security Interests

UCC Filings

The following financing statements, in the form attached hereto as Exhibit A to
this Schedule 3:



--------------------------------------------------------------------------------

Exhibit A to Schedule 3

Form of UCC-1 Financing Statements attached



--------------------------------------------------------------------------------

Schedule 4

LOCATION OF JURISDICTION OF ORGANIZATION

 

Legal Name

 

Jurisdiction of
Organization

HD Supply, Inc.

  Delaware

Brafasco Holdings II, Inc.

  Delaware

Brafasco Holdings, Inc.

  Delaware

HD Builder Solutions Group, LLC

  Delaware

HD Supply Construction Supply Group, Inc.

  Delaware

HD Supply Distribution Services, LLC

  Delaware

HD Supply Facilities Maintenance Group, Inc.

  Delaware

HD Supply GP & Management, Inc.

  Delaware

HD Supply Repair & Remodel, LLC

  Delaware

HD Supply Support Services, Inc.

  Delaware

HD Supply Utilities Group, Inc.

  Delaware

HD Supply Waterworks Group, Inc.

  Delaware

HSI IP, Inc.

  Delaware

ProValue, LLC

  Delaware

Sunbelt Supply Canada, Inc.

  Delaware

White Cap Construction Supply, Inc.

  Delaware

Williams Bros. Lumber Company, LLC

  Delaware

Cox Lumber Co.

  Florida

HD Supply Construction Supply, Ltd.

  Florida

HD Supply Electrical, Ltd.

  Florida

HD Supply Facilities Maintenance, Ltd.

  Florida

HD Supply Holdings, LLC

  Florida

HD Supply Management, Inc.

  Florida

HD Supply Utilities, Ltd.

  Florida

HD Supply Waterworks, Ltd.

  Florida

Madison Corner, LLC

  Florida

Park-Emp, LLC

  Florida

Creative Touch Interiors, Inc.

  Maryland

HD Supply Fasteners & Tools, Inc.

  Michigan

HDS IP Holding, LLC

  Nevada



--------------------------------------------------------------------------------

Schedule 5

INTELLECTUAL PROPERTY

Patents

None.



--------------------------------------------------------------------------------

Copyright Licenses

The Grantors are parties to material software licenses acquired in the ordinary
course of business that are not set forth herein.

Copyrights

Creative Touch Interiors, Inc.

 

Title

   Registration No.    Registration
Date

NL-16

   VA 1-048-833    3/27/2000

HDS IP Holding, LLC

 

Title

   Registration No.      Registration
Date

Powerscope

     TX 7-364-190       3/5/2009

WaterCity

     VA 1-708-882       8/5/2008

Williams Bros. Lumber Company, LLC

 

Title

   Registration No.    Registration
Date

Architectural millwork sales catalog

   TX 3-036-953    3/5/1991

 

3



--------------------------------------------------------------------------------

Trademark License

Settlement and License Agreement, dated December 1, 1999, between World
Triathlon Corporation and Crown Bolt, Inc.

Trademarks

HD Supply Repair & Remodel, LLC

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/
Reg. Date

CW CONTRACTORS’ WAREHOUSE and Design

   Registered    RN: 1,753,027    2/16/1993

Creative Touch Interiors, Inc.

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/
Reg. Date

CTE CREATIVE TOUCH EXTERIORS and Design

   Registered    RN: 2,991,212    9/6/2005

CTI CREATIVE TOUCH INTERIORS and Design

   Registered    RN: 2,988,553    8/30/2005

CTM CREATIVE TOUCH MAINTENANCE

   Registered    RN: 2,988,552    8/30/2005

HD Supply Facilities Maintenance Ltd.

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/
Reg. Date

MAINTENANCE WAREHOUSE

   Registered    RN: 3,563,112    1/20/2009

HDS IP Holding, LLC

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/
Reg. Date

ALWAYS ON THE JOB

   Registered    RN: 4,079,895    1/3/2012

AQUAGUARD

   Registered    RN: 0,720,199    8/22/1961

AQUATRAC

   Registered    RN: 2,945,650    5/3/2005

BEST BUSINESS ELECTRONIC SOLUTION TECHNOLOGIES (stylized)

   Registered    RN: 3,611,013    4/28/2009

BRIGADE (Multistar stylization)

   Registered    RN: 3,845,600    9/7/2010

BRIGADE (Multistar stylization)

   Registered    RN: 3,928,403    3/8/2011

BRIGADE (star stylization)

   Registered    RN: 3,865,925    10/19/2010

CLEARCAN

   Registered    RN: 2,887,975    9/21/2004

 

4



--------------------------------------------------------------------------------

TRADEMARK

   Status      Ser. No./Reg. No.      App. Date/
Reg. Date

COREPRO

     Registered         RN: 2,426,425       2/6/2001

COTTON BAY

     Registered         RN: 3,627,904       5/26/2009

COTTON BAY

     Registered         RN: 3,679,770       9/8/2009

CROWN BOLT

     Registered         RN: 1,644,947       5/21/1991

HD SUPPLY

     Registered         RN: 3,559,162       1/6/2009

HD SUPPLY FIRE PROTECTION (stylized)

     Registered         RN: 3,671,809       8/25/2009

HD SUPPLY (logo)

     Registered         RN: 3,454,324       6/24/2008

HD SUPPLY (logo)

     Registered         RN: 3,550,632       12/23/2008

HD SUPPLY WATERWORKS (stylized)

     Registered         RN: 3,468,515       7/15/2008

HOME IMPROVEMENT PRODUCTS DIRECT (stylized)

     Registered         RN: 3,478,426       7/29/2008

HOUSE-MATES HARDWARE

     Registered         RN: 2,286,367       10/12/1999

I (stylized)

     Registered         RN: 3,679,438       9/8/2009

IDEALLYGREEN

     Registered         RN: 3,523,340       10/28/2008

Design only

     Registered         RN: 2,621,865       9/17/2002

Design only

     Registered         RN: 2,779,848       11/4/2003

LOCAL SERVICE NATIONWIDE

     Registered         RN: 3,665,886       8/11/2009

PERFECT SEAL

     Registered         RN: 4,001,186       7/26/2011

POWERSCOPE

     Registered         RN: 3,461,922       7/8/2008

SEASONS (stylized)

     Registered         RN: 3,835,518       8/17/2010

SEASONS GOLD (stylized)

     Registered         RN: 3,850,430       9/21/2010

SHIELD SECURITY

     Registered         RN: 2,949,257       5/10/2005

TOTAL CHOICE ADVANTAGE PROGRAM

     Registered         RN: 3,911,575       1/25/2011

VISTRA

     Registered         RN: 3,895,271       12/21/2010

WE GOT IT YOU GET IT AND YOU’RE GONE

     Registered         RN: 3,632,249       6/2/2009

USA BLUEBOOK and Design

     Registered         RN: 2,266,004       8/3/1999

USABLUEBOOK

     Registered         RN: 2,236,393       4/6/1999

USABLUEBUCKS

     Registered         RN: 3,224,814       4/3/2007

UTILITY SUPPLY OF AMERICA

     Registered         RN: 2,252,348       6/15/1999

HSI IP, Inc.

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/
Reg. Date

ASPEN

   Registered    RN: 2,455,675    5/29/2001

BAJA

   Registered    RN: 2,243,286    5/4/1999

 

5



--------------------------------------------------------------------------------

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/
Reg. Date

BRIGHTON

   Registered    RN: 3,086,948    5/2/2006

CHAMPION

   Registered    RN: 2,995,438    9/13/2005

CHAMPION METALS

   Registered    RN: 2,948,182    5/10/2005

CHAMPION PLUS

   Registered    RN: 2,944,121    4/26/2005

CHAMPION VINYL

   Registered    RN: 2,944,120    4/26/2005

CHAMPION WINDOW COVERINGS (stylized)

   Registered    RN: 3,535,469    11/18/2008

DUROGUARD

   Pending    SN: 77/841,144    10/5/2009

ELASCO

   Registered    RN: 1,818,239    1/25/1994

ELASCO (stylized)

   Registered    RN: 1,843,279    7/5/1994

EWARDS

   Registered    RN: 2,983,752    8/9/2005

H (and design w/shield)

   Registered    RN: 1,078,126    11/22/1977

HUGHES

   Registered    RN: 2,288,983    10/26/1999

HUGHES EWARDS

   Registered    RN: 3,004,848    10/4/2005

MARDEN SUSCO

   Registered    RN: 2,991,505    9/6/2005

MINALOY

   Registered    RN: 1,033,014    2/10/1976

MINE TUFF

   Registered    RN: 1,381,417    2/4/1986

PROFESSIONAL QUALITY. EXCEPTIONAL VALUE.

   Registered    RN: 3,288,848    9/4/2007

PROVALUE

   Registered    RN: 2,863,412    7/13/2004

RIO

   Registered    RN: 1,929,737    10/24/1995

SOLUTIONS. SUPPLY. SERVICE.

   Registered    RN: 3,054,307    1/31/2006

SOME YOU SEE SOME YOU DON’T

   Registered    RN: 2,597,962    7/23/2002

TERMINATOR

   Registered    RN: 2,729,726    6/24/2003

THE PRODUCTS YOU WANT! THE SERVICE YOU DESERVE!

   Registered    RN: 2,514,480    12/4/2001

THE SOURCE

   Registered    RN: 2,360,623    6/20/2000

HD Supply Support Services, Inc.

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/
Reg. Date

HD SUPPLY SUPPORT SERVICES, INC.

   Registered    RN: 3,835,928    8/17/2010

 

6



--------------------------------------------------------------------------------

ProValue, LLC

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/
Reg. Date

PROVALUE

   Registered    RN: 3,545,345    12/9/2008

White Cap Construction Supply, Inc.

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/
Reg. Date

BLACK MARLIN

   Registered    RN: 3,299,068    9/25/2007

CONTRACTOR TRADER

   Registered    RN: 2,997,227    9/20/2005

PANEL-PRO

   Registered    RN: 2,966,934    7/12/2005

PANEL-PRO TILT-UP ESTIMATING SOFTWARE

   Registered    RN: 2,901,054    11/9/2004

PANEL-TRAK

   Registered    RN: 2,987,418    8/23/2005

WC and Design

   Registered    RN: 2,385,183    9/12/2000

WC PHENOLOIC PLY (stylized)

   Registered    RN: 3,416,045    4/22/2008

WCFP WHITE CAP FORMING PANEL (stylized)

   Registered    RN: 3,416,044    4/22/2008

WHITE CAP

   Registered    RN: 3,048,812    1/24/2006

WHITE CAP (Stylized)

   Registered    RN: 3,026,834    12/13/2005

WHITE CAP (stylized)

   Registered    RN: 1,478,065    2/23/1988

WHITE CAP CONSTUCTION SUPPLY

   Registered    RN: 2,927,946    2/22/2005

WHITE CAP CUSTOM SHOP 1976-2006 (stylized)

   Registered    RN: 3,396,239    3/11/2008

WHITE CAP CUSTOM SHOP COAST TO COAST 19676-2006 (stylized)

   Registered    RN: 3,396,238    3/11/2008

Williams Bros. Lumber Company, LLC

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/
Reg. Date

THE NAME PROFESSIONALS BUILD ON

   Registered    RN: 3,070,996    3/21/2006

WB

   Registered    RN: 1,297,296    9/25/1984

WB

   Registered    RN: 1,241,620    6/7/1983

WB

   Registered    RN: 1,237,828    5/10/1983

WB

   Registered    RN: 1,297,295    9/25/1984

WB

   Registered    RN: 3,185,687    12/16/2006

 

7



--------------------------------------------------------------------------------

Schedule 6

CONTRACTS

None.



--------------------------------------------------------------------------------

Annex 1 to

Guarantee and Collateral Agreement

ACKNOWLEDGEMENT AND CONSENT2

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of April 12, 2012 (the “Agreement”), made by the
Granting Parties thereto for the benefit of Bank of America, N.A., as Collateral
Agent and Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in subsection 5.3.1 of the Agreement.

The terms of subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to subsection 6.3(c) or 6.7 of the Agreement.

 

[NAME OF ISSUER] By:  

 

  Name:   Title:

 

Address for Notices:

 

 

 

Fax:

 

2  This consent is necessary only with respect to any Issuer which is not also a
Granting Party.

 

Annex 1-1



--------------------------------------------------------------------------------

Annex 2 to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of                     ,             , made by
                                        , a                     corporation (the
“Additional Grantor”), in favor of BANK OF AMERICA, NA., as collateral agent and
administrative agent (in such capacity, the “Collateral Agent”) for the banks
and other financial institutions (the “Lenders”) from time to time parties to
the Credit Agreement referred to below and the other Secured Parties (as defined
below). All capitalized terms not defined herein shall have the meaning ascribed
to them in such the Guarantee and Collateral Agreement referred to below, or if
not defined therein, in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, HD Supply, Inc., a Delaware corporation (the “Borrower”), Bank of
America, N.A., as administrative agent and collateral agent, and the Lenders are
parties to a Credit Agreement, dated as of April 12, 2012 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries are, or are to become, parties to the Guarantee and Collateral
Agreement, dated as of April 12, 2012 (as amended, supplemented, waived or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, for the benefit of the Secured Parties (as
defined in the Guarantee and Collateral Agreement);

WHEREAS, the Additional Grantor is a member of an affiliated group of companies
that includes the Borrower and each other Grantor; the proceeds of the
extensions of credit under the Credit Agreement will be used in part to enable
the Borrower to make valuable transfers to one or more of the other Grantors
(including the Additional Grantor) in connection with the operation of their
respective businesses; and the Borrower and the other Grantors (including the
Additional Grantor) are engaged in related businesses, and each such Grantor
(including the Additional Grantor) will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Credit Agreement;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in subsection 9.15 of
the Guarantee and Collateral

 

Annex 2-1



--------------------------------------------------------------------------------

Agreement, hereby becomes a party to the Guarantee and Collateral Agreement as a
Grantor thereunder with the same force and effect as if originally named therein
as a Guarantor [, Grantor and Pledgor] [and Grantor] [and Pledgor]3 and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor [, Grantor and Pledgor] [and Grantor]
[and Pledgor]4 thereunder. The information set forth in Annex 1-A hereto is
hereby added to the information set forth in Schedules                     to
the Guarantee and Collateral Agreement, and such Schedules are hereby amended
and modified to include such information. The Additional Grantor hereby
represents and warrants that each of the representations and warranties of such
Additional Grantor, in its capacities as a Guarantor [, Grantor and Pledgor]
[and Grantor] [and Pledgor],5 contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct in all material respects on and as the
date hereof (after giving effect to this Assumption Agreement) as if made on and
as of such date. Each Additional Granting Party hereby grants, as and to the
same extent as provided in the Guarantee and Collateral Agreement, to the
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in the [Collateral (as such term is defined in Section 3.1 of the
Guarantee and Collateral Agreement) of such Additional Granting Party] [and]
[the Pledged Collateral (as such term is defined in the Guarantee and Collateral
Agreement) of such Additional Granting Party, except as provided in Section 3.3
of the Guarantee and Collateral Agreement].

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

3  Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

4  Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

5  Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

 

Annex 2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:   Title:

 

Acknowledged and Agreed to as

of the date hereof by:

BANK OF AMERICA, N.A.,

as Collateral Agent and Administrative Agent

By:  

 

  Name:   Title:

 

Annex 2-3



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to

Guarantee and Collateral Agreement

Schedule 1

Supplement to

Guarantee and Collateral Agreement

Schedule 2

Supplement to

Guarantee and Collateral Agreement

Schedule 3

Supplement to

Guarantee and Collateral Agreement

Schedule 4

Supplement to

Guarantee and Collateral Agreement

Schedule 5

Supplement to

Guarantee and Collateral Agreement

Schedule 6

 

Annex 1-A-1 to Annex 2



--------------------------------------------------------------------------------

Annex 3 to

Guarantee and Collateral Agreement

SUPPLEMENTAL AGREEMENT

SUPPLEMENTAL AGREEMENT, dated as of                     ,             , made by
                                , a                     corporation (the
“Additional Pledgor”), in favor of BANK OF AMERICA, N.A., as collateral agent
and administrative agent (in such capacity, the “Collateral Agent”) for the
banks and other financial institutions (the “Lenders”) from time to time parties
to the Credit Agreement referred to below and the other Secured Parties (as
defined below). All capitalized terms not defined herein shall have the meaning
ascribed to them in the Guarantee and Collateral Agreement referred to below, or
if not defined therein, in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, HD Supply, Inc., a Delaware corporation (the “Borrower”), Bank of
America, N.A., as administrative agent and collateral agent, the Lenders and
certain other persons are parties to a Credit Agreement, dated as of April 12,
2012 (as amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries are, or are to become, parties to the Guarantee and Collateral
Agreement, dated as of April 12, 2012 (as amended, supplemented, waived or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, for the benefit of the Secured Parties (as
defined in the Guarantee and Collateral Agreement);

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
Pledgor under the Guarantee and Collateral Agreement with respect to Capital
Stock of certain new Subsidiaries of the Borrower; and

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Guarantee and
Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Supplemental Agreement, the Additional Pledgor, as provided in subsection 9.15
of the Guarantee and Collateral Agreement, hereby becomes a Pledgor under the
Guarantee and Collateral Agreement with respect to the shares of Capital Stock
of the Subsidiary of the Borrower listed in Annex 1-A hereto, as a Grantor
thereunder. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in Schedule 2 to the Guarantee and Collateral Agreement,
and such Schedule 2 is hereby amended and modified to include such information.

2. GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Annex 3-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL PLEDGOR] By:  

 

  Name:   Title:

 

Acknowledged and Agreed to as

of the date hereof by:

BANK OF AMERICA, N.A.,

as Collateral Agent and Administrative Agent

By:  

 

  Name:   Title:

 

Annex 3-2



--------------------------------------------------------------------------------

Annex 1-A to

Supplemental Agreement

Supplement to

Guarantee and Collateral Agreement

Schedule 2

Pledged Stock

 

Pledgor

  

Issuer

  

Description of Pledged Stock

     

 

1-A-1 to Annex 3